DETAILED ACTION
Response to Amendment
The amendment was received 12/20/21. Claims 1-20 and 23-41 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): “The use of a confusing variety of terms for the same thing should not be permitted.”  Correction of the following is required:
The specification does not provide proper antecedent basis for the claimed phrase “reference image set” in claim 36, lines 10,11.
Claim Objections
Claims 1-10,20 and 11-19 and 33,34 and 35 and 36 and 37 and 39 and 40 and 41 are objected to because of the following informalities:  
Regarding claim 1, line 29’s “results third correlation values” ought be with preposition “in”:
--results in third correlation values--.
Thus, claims 2-10 and 20 are objected for depending on claim 1.
Further regarding claim 7 is objected for indicating that claim 7 is “previously presented”. However, claim 7, line 2 has been currently amended with an underlined colon “:”.
Further regarding claim 8, last lines’ “correlation value and the second correlation value” ought be:
--correlation values and the second correlation values--.
Further regarding claim 20, last lines’ “value and the second correlation value” ought be:
--values and the second correlation values--.
Regarding claim 11, claim 11 is objected the same as claim 1 for missing the preposition word “in”.
Thus, claims 12-19 are objected for depending on claim 11.
Regarding claim 33, claim 33 is objected the same as claim 1 for missing the word “in”.
Thus, claim 34 is objected for depending on claim 33.
Regarding claim 35, claim 35 is objected the same as claim 1 for missing the word “in”.
Regarding claim 36, claim 36 is objected the same as claim 1 for missing the word “in”.
Regarding claim 37, claim 37 is objected the same as claim 1 for missing the word “in”.
Regarding claim 39, claim 39 is objected the same as claim 1 for missing the word “in”.
Regarding claim 40, claim 40 is objected the same as claim 1 for missing the word “in”.
Regarding claim 41, claim 41 is objected the same as claim 1 for missing the word “in”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 








As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“processor to operate as:
an obtainment unit configured to obtain… 
a correlation calculation unit configured to calculate…
a parallax calculation unit configured to calculate”
all in claim 1;

“a projection device that projects” in claim 7;

“the projection device” in claims 11,15,16,17,19,26,27 and 31.
“processor further to operate as:
a determination unit configured to determine” in claim 8.

“a projection device that projects…
processor to operate as:
an obtainment unit configured to obtain…
a correlation calculation unit configured to calculate...
a parallax calculation unit configured to calculate…
the projection device projects…so that an end of a first base image having a same position as a second base image overlaps with a projected image edge from the projection device.”
							all in claim 11;

“an evaluation unit configured to evaluate” in claim 17;

“a calculation unit configured to calculate” in claim 18;

“a projection device that projects patterned light…
processor to operate as:
an obtainment unit configured to obtain…
a correlation calculation unit configured to calculate…
a parallax calculation unit configured to calculate…
wherein the patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge”
										all in claim 23;

“processor to operate as:
an evaluation unit configured to evaluate” in claims 30 and 31;
“a control device that controls…
a parallax detection device…
processor to operate as:
an obtainment unit configured to obtain…
a correlation calculation unit configured to calculate…
a parallax calculation unit configured to calculate”
							all in claim 33

wherein “control device” corresponds to the published disclosure (US 2019/0301855 A1) and fig. 9 thereof:

[0110] The control device 905 controls the robot arm 902, the robot hand 
903, the distance detection device 100, and the like.  The control device 905 
is provided with a calculation unit 951 and a control unit 952.

wherein “control unit” is defined via Dictionary.com:

control unit
noun Computers.
1	the part of a CPU that interprets the instructions in programs and directs the operation of the entire system.
2	controller (def. 5);

“processor…as a distance calculation device configured to calculate” in claim 34; 






















“processor to operate as:
	an obtainment unit configured to obtain…
a correlation calculation unit configured to calculate…
a parallax calculation unit configured to calculate…and
a distance calculation unit configured to detect” 
all in claim 35

corresponding to the published disclosure:

“[0006] Accordingly, the aspect of the embodiments provides a parallax detection device comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, performs operations as: an obtainment unit configured to obtain an image pair having parallax; a correlation calculation unit configured to set a base image in one of images in the image pair and calculate a correlation value of the image pair based on the base image; and a parallax calculation unit configured to calculate a parallax amount of the image pair using the correlation value.  The correlation calculation unit sets a first base image in one of the images in the image pair, and calculates a first correlation value based on the first base image.  The correlation calculation unit sets a second base image in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction.  The correlation calculation unit calculates a second correlation value based on the second base image.  The parallax calculation unit calculates the parallax amount using the first correlation value and the second correlation value.”;

“projected so that an end of a first base image having a same position as a second base image overlaps with an image edge”
in method claim 37 because this limitation is all one and the same act.; thus, “so that” is not a transition or linking word between two completely different ideas (such as space-flight verses a baseball game); 
and

“projected so that an end of a first base image having a same position as a second base image overlaps with an image edge”
in method claim 38 because this limitation is all one and the same act.; thus, “so that” is not a transition or linking word between two completely different ideas (such as space-flight verses a baseball game).




Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Thus 35 USC 112(f) is not invoked in the claims 1-41 of 2/5/21.
Regarding device claim 1 (including device/product claims 23,33,35 and 41), the examiner notes that system claim 1, last two lines appears to encompass a triple layer: “an image edge overlaps…the first base image…the second base image overlaps the image edge”, corresponding to applicant’s fig. 7B:701,702 and 703.  Accordingly, system claim 1’s “overlaps”, claimed twice, has been interpreted in a way such that there is a double layer under the Broadest reasonable interpretation, that must be given via MPEP 2111:sub-title: “CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION”, and a triple layer under the Non-broadest reasonable interpretation.




In contrast, method claim 36 (including method claims 39 and 40), lines 21,22 is encompassing a triple layer in the method of claim 36 (including method claims 39 and 40) wherein the examiner understands “method” to mean “a manner or mode of procedure, especially an order…of instruction” via Dictionary.com:
method
noun
1	a procedure, technique, or way of doing something, especially in accordance with a definite plan:
There are three possible methods of repairing this motor.
2	a manner or mode of procedure, especially an orderly, logical, or systematic way of instruction, inquiry, investigation, experiment, presentation, etc.:
the empirical method of inquiry.

Regarding claim 11, line 18’s “while” is directed to claim 11, line 18’s “obtained” and not directed to claim 11, line 17’s “calculates”. Thus, “obtained” occurs “while…projecting”. Thus claim 11, lines 17-19 is not interpreted as “calculates…while …projecting”. This language of claim 11 appears again such as in claim 11, lines 20-22; thus, this re-occurring language is interpreted the same way as claim 11, line 18’s “while”.
Further regarding claim 11, the claimed “the respective reference images” in claim 11, last two lines is interpreted in a similar way as presented in claim 1:
claim 1, lines 15,16’s “a reference image”;
claim 1, line 21’s “a reference image”; and
claim 1 last two lines’ “the respective reference images”.
Regarding claim 36, claim 36 recites the limitation "the correlation values" in line 19 that is interpreted to refer back to claim 36, line 9’s “a first correlation value”.


Regarding claim 40, the examiner interprets “a base image” in claim 40, line 33 as:
any base image such as one or more base images such as the claimed ‘the first base image’ and ‘the second base image’”.
Further regarding claim 40, claim 40 has alternative language (MPEP 2143.03: 3rd paragraph: “list of alternatives”) as indicated in bold below. Thus, the first alternative (shown below) of the claimed element comprises the non-strike thru and the 2nd alternative (shown below) of the claimed element comprises non-strike-thru:
































40. (First Elemental Alternative) A distance detection method comprising: 
obtaining a first distance between an object and a distance detection device based on one of (ja size of the object in an image captured by the distance detection device, and (ii) a distance between the object and the distance detection device previously detected for the object; 
detecting a second distance between the object and the distance detection device based on a parallax amount calculated through a first parallax detection method in the case where the first distance is greater than a prescribed distance;  or

wherein the first parallax detection method comprises: 
obtaining an image pair having parallax; 
ectting a ba-c image in one of imagc in the image pair and calculating a correlation value for a pixel of interest in one of images of the image pair, using the images of the image pairbased on the base image; and 
calculating a parallax amount for the pixel of interestof the image pair using the correlation value, 
wherein the calculation ofcalculating the correlation value includes: 
setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating first correlation values basod onfor the first base image with respect for different amounts of a reference image set in the other of the images of the image pair, and 
setting a second base image including the pixel of interest in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction; and 
calculating second correlation values bascd onfor the second base image with respect for different amounts of a reference image set in the other of the images of the image pair, 
wherein the calculation ofcalculating the parallax amount includes -16-Amendment for Application No.: 16/364987 Attorney Docket: 10185003US01 calculating the parallax amount for the pixel of interest using the first correlation value and the second correlation value, and 











,
wherein an image edge overlaps an end of the first base image,
wherein an end of the second base image overlaps the image edge, and
wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.



40. (2nd elemental alternative) A distance detection method comprising: 
obtaining a first distance between an object and a distance detection device based on one of (ja size of the object in an image captured by the distance detection device, and (ii) a distance between the object and the distance detection device previously detected for the object; 

detecting the second distance based on a parallax amount calculated through a second parallax detection method in the case where the first distance is less than or equal to the prescribed distance, 









wherein the second parallax detection method comprises: 
projecting patterned light onto an object; 
obtaining an image pair having parallax; 
setting a base image in one of images in the image pair; 
calculating a correlation value for a pixel of interest in one of images of the image pair, using the images of the image pairbascd on the basc image; and 
calculating a parallax amount for the pixel of interestof the image pair using the correlation value, 
wherein: 
the projecting includes projecting first patterned light and second patterned light having patterns at positions shifted from each other with respect to a prescribed direction; 
the calculating the correlation value includes: 
calculating a first correlation value for the pixel of interest based on a first image pair obtained by projectingwhile the first patterned light is projected; and 
calculating a second correlation value for the pixel of interest based on a second image pair obtained by projcctingwhile the second patterned light is projected, 
wherein the calculation ofcalculating the parallax amount includes calculating the parallax amount for the pixel of interest using the first correlation value and the second correlation value,
wherein an image edge overlaps an end of the first base image,
wherein an end of the second base image overlaps the image edge
.


	Further regarding method claim 40, claims 40 is interpreted as a contingent limitation via MPEP 2111.04, emphasis added: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
	Accordingly, claim 40 claims two contingent cases in line 8: “the case” and in line 11: “the case”. Given that either “case”, comprising “a contingent step”, “is not satisfied”, the broadest reasonable interpretation of claim 40 is the non-strike thru portions: 

















































40. (First Elemental Alternative) A distance detection method comprising: 
obtaining a first distance between an object and a distance detection device based on one of (ja size of the object in an image captured by the distance detection device, and (ii) a distance between the object and the distance detection device previously detected for the object; 

























.

.

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

	The claimed “parallax” (as in “an image pair having parallax” in claim 1, line 6) is interpreted as one of skill in the art would in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-5 are equally applicable:
parallax
noun
1	the apparent displacement of an observed object due to a change in the position of the observer.
2	Astronomy. the apparent angular displacement of a celestial body due to its being observed from the surface instead of from the center of the earth (diurnal parallax, or geocentric parallax) or due to its being observed from the earth instead of from the sun (annual parallax or heliocentric parallax). Compare parallactic ellipse.
3	the difference between the view of an object as seen through the picture-taking lens of a camera and the view as seen through a separate viewfinder.
4	an apparent change in the position of cross hairs as viewed through a telescope, when the focusing is imperfect.
5	Digital Technology. a 3D effect observed when images and other elements in the foreground of a screen move at a different rate than those in the background (often used attributively):
parallax scrolling;
Does this phone have parallax?


The claimed “base” (as in “sets a first base image including the pixel of interest” in claim 1, line 13 or “an end of a first base image having a same position as a second base image” in claim 11) is interpreted in light of applicant’s disclosure and drawings (figures 7A,7B) and definition thereof via Dictionary.com wherein “a centre of operations” is “taken” as the meaning of the claimed “base” or “base”:
BRITISH DICTIONARY DEFINITIONS FOR BASE (1 OF 2)
base1
noun
3	a centre of operations, organization, or supply:
the climbers made a base at 8000 feet

wherein “centre” is defined:
BRITISH DICTIONARY DEFINITIONS FOR CENTRE (1 OF 2)
centre
5	a person or thing that is a focus of interest












The claimed “sets” (as in “sets a first base image including the pixel of interest, at a position in one of the images” in claim 1, lines 13,14) is interpreted in light of applicant’s disclosure:
“[0053] In correlation calculation 2, the referred image 313 corresponding to the second base image 312 can be set under the same conditions as the setting conditions for the referred image 313 corresponding to the first base image 311. For example, the referred image 313 can be set to be an image in the position in the B image 310B that corresponds to the position of the first base image 311 in the A image 310A. In this case, in correlation calculation 2, the referred image 313 may be set to be an image in the position in the B image 310B that corresponds to the position of the second base image 312 in the A image 310A. Note that the correspondence relationship between the position in the A image 310A and the position in the B image 310B may be specified through a known method. For example, the correspondence relationship can be specified on the basis of the structure of the pixels from which the image signals constituting the respective images are obtained.”

and definition thereof via Dictionary.com, wherein definitions 13 (US) and 7 (UK) are “taken”:
set
verb (used with object), set, set·ting.
13	to determine or fix definitely:
to set a time limit.

BRITISH DICTIONARY DEFINITIONS FOR SET (1 OF 2)
set1
verb sets, setting or set (mainly tr)
7	to determine or establish
we have set the date for our wedding

wherein “determine” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DETERMINE
determine
verb
7	(tr) geometry to fix or specify the position, form, or configuration of:
two points determine a line




The claimed “reference” (as in “a reference image set in the other of the images of the image pair” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “an act of instance of relating” is “taken” as the meaning of “reference”:
reference
noun
1	an act or instance of referring.

wherein “referring” is defined:
refer
verb (used with object), re·ferred, re·fer·ring.
4	to assign to a class, period, etc.; regard as belonging or related.
5	to have relation; relate; apply.

The claimed “set” (as in “a reference image set in the other of the images of the image pair” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein the verb-form of “set” is “taken” as the meaning of “set”:
set
verb (used with object), set, set·ting.
1	to put (something or someone) in a particular place:
to set a vase on a table.

Thus the noun-form of “set” is not taken.







The claimed “overlaps”, claimed twice, (as in “wherein an image edge overlaps an end of the first base image; and wherein an end of the second base image overlaps the image edge” in claim 1, lines 26,27) is interpreted under the Broadest reasonable interpretation that must be given, as discussed above, in light of applicant’s disclosure, paragraphs [0003][0004], and drawings of fig. 5A:503,504 & fig. 6:520-527 and definition thereof via Dictionary.com wherein “to coincide in part with” is “taken” as the meaning of the twice claimed “overlaps” via MPEP 2111.01 III:
overlap
verb (used with object), o·ver·lapped, o·ver·lap·ping.
3	to coincide in part with; have in common with:
two lives that overlapped each other.

wherein “coincide” is defined:
coincide
verb (used without object), co·in·cid·ed, co·in·cid·ing.
1	to occupy the same place in space, the same point or period in time, or the same relative position:
The centers of concentric circles coincide. Our vacations coincided this year.

wherein “place” is defined:
place
noun
1	a particular portion of space, whether of definite or indefinite extent.

The claimed “patterned” (as in “images of an object onto which patterned light is projected” in claim 2 or “a period of the first patterned light” in claim 15, as one of many claim examples such as claim 16) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 1 is “taken”:
BRITISH DICTIONARY DEFINITIONS FOR PATTERN (1 OF 2)
pattern1
noun
1	an arrangement of repeated or corresponding parts, decorative motifs, etc:	although the notes seemed random, a careful listener could detect a pattern

The claimed “workpiece” (as in “calculate a distance to a workpiece” in claim 34) is interpreted in light of applicant’s disclosure as one of skill in the art would and definition thereof via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR WORKPIECE
workpiece
noun
1	a piece of metal or other material that is in the process of being worked on or made or has actually been cut or shaped by a hand tool or machine

































Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 36 and 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the respective reference images" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. The claimed “the respective reference images” in claim 11 is interpreted in a similar way as presented in claim 1:
claim 1, lines 15,16’s “a reference image”;
claim 1, line 21’s “a reference image”; and
claim 1 last two lines’ “the respective reference images”.
Thus, claims 12-19 are rejected for depending on claim 11.
Claim 36 recites the limitation "the correlation values" in line 19.  There is insufficient antecedent basis for this limitation in the claim and is interpreted to refer back to claim 36, line 9’s “a first correlation value”.
Claim 37 is rejected the same as claim 11’s insufficient antecedent basis of “the respective reference images”.

Response to Arguments
Applicant’s arguments, see remarks, pages 21,22, filed 12/20/21, with respect to the claim objection of claims 11-19,26,27,29,30,31 and 32 and the 35 USC 112(b) rejection of claim 40 have been fully considered and are persuasive.  The claim objection of claims 11-19,26,27,29,30,31 and 32 in the Office action of 9/20/21 has been withdrawn. The 35 USC 112(b) claim rejection of claim 40 in the Office action of 9/20/21 has been withdrawn. 
Applicant’s arguments, see remarks, pages 22-25, filed 12/20/21, with respect to the 35 USC rejection(s) of claim(s) 1-41 in the Office action of 9/20/21, pages 26-139:
claims 36 and 39 and 41 and 1-10,20-22 and 35 (pages 26-69);
claims 33 and 34 (pages 70-80);
claim 40 (pages 81-95);
claims 11-19 and 37 and 38 (pages 96-121); and
claims 23-32 (pages 122-139)
under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1) that teaches the distinguishable features:
a)	canceling or evening out or offsetting an asymmetric peak in fig. 5:602;
b)	an average of correlations, represented in fig. 4:402: “COMBINE CORRELATIONS”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions regarding claim 11.
Claims 36 and 39 and 41 and 1-10,20 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) and Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1).
REGARDING REPRESENTATIVE CLAIM 36 (of claims 1-22 and 33,34 and 35 and 36 and 39 and 40 and 41), Fukiage teaches a parallax detection method comprising: 
obtaining an image pair (via fig. 5: “Input”: “Original stereo pair” as represented in fig. 4: “Disparity map D”) having parallax (given said “stereo” or “disparity” via page 147:4, right column: 3.2 Extension to general image cases:
“In general, any arbitrary image can be represented as a combination of sinusoids by a 2D Fourier transform. Thus, the disparity manipulation described above can be easily applied to arbitrary images as long as the disparity for each sinusoidal component is spatially uniform. However, when we want to add a structured map of binocular disparity, we need spatially localized information about the spatial frequency and orientation of an input image. To analyze this local structure information, we use the steerable pyramid [Portila and Simoncelli 2000; Simoncelli and Freeman 1995], which decomposes an image into subband images, each representing local responses tuned to different spatial frequency and orientation bands. Specifically, we use the complex steerable pyramid to obtain an analytic version of the filter responses, whose imaginary counterpart represents responses for a quadrature-phase shifted version of an input image. It should be noted that the HVS analyzes binocular disparity using a bank of multi-scale, orientation-tuned sensors similar to the steerable pyramid (see Appendix A.2).”); 

calculating a correlation (via “compute the disparity map from binocular correlations” via fig. 4: “Disparity map D”) value (weighted upon fig. 4(d): “X”) of the image pair (said fig. 5: “Original stereo pair” represented in fig. 4: “Disparity map D”), using images of the image pair (said via fig. 5: “Input”: “Original stereo pair” represented in fig. 4: “Disparity map D” via: 
page 147:4 to 147:5:
Then, we multiply each of the subbands SC′ by the weight function A:…
where		…				(11)
Here, GDi (x) denotes a Gaussian pyramid of the disparity map D(x), which contains spatial frequency bands less than and equal to the ith level of the steerable pyramid. ωi denotes the peak frequency of the ith frequency band. The reason to use a blurred disparity map, GD , instead of D is that the spatial map of disparity cannot contain information finer than the subband of the intensity distribution used to compute the disparity map from binocular correlations [Banks et al. 2004].”); and 



calculating a parallax amount (via figs. 4(e): “Disparity inducer ID”) for a pixel (via “pixel…in visual angle” comprising “view… with interest”, cited below: pages 147:7 and 147:8) of interest (via said “view…with interest”) in one of the images of the image pair (said fig. 5: “Original stereo pair” represented in fig. 4: “Disparity map D) using the correlation (via said “compute the disparity map from binocular correlations”) value (weighted upon fig. 4(d): “X”),
wherein the calculating the correlation (via said “compute the disparity map from binocular correlations”) value (weighted upon fig. 4(d): “X”) includes: 
setting (or shifting at said fig. 3(a): “vertical” & “horizontal”) a first base image (via an “eye…window”, cited below: 147:14, comprising focus) in one of the images including the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, at a position (or “each spatial location x”, cited below, page 147:4) in the image pair (said fig. 5: “Original stereo pair” represented in fig. 4: “Disparity map D) and calculating a first (level) correlation (via said “compute the disparity map from binocular correlations”) value (at each level of fig. 4: “Gaussian pyramid GD”) for the first base image (said via an “eye…window”, cited below: 147:14, comprising focus), with respect for different amounts of movement of a reference image set in the other of the images of the image pair (said via fig. 5: “Input”: “Original stereo pair” represented in fig. 4: “Disparity map D”); and 




setting (said shifting at fig. 3(a): “vertical” & “horizontal”) a second base image (said via an “eye…window”, cited below: 147:14, comprising focus) including the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, in the one of the images in the image pair (said fig. 5: “Original stereo pair” represented in fig. 4: “Disparity map D”), at a position (via any one of fig. 3(a): “vertical” & “horizontal”) different from the position (via any other one of said fig. 3(a): “vertical” & “horizontal”) of the first base image with respect to a prescribed direction (via said fig. 3(a): “from vertical” and “horizontal displacement” resulting in fig. 5(c): “Quadrature-phase shifted filter response SC’”); and 
calculating s (via said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD”) for the second base image (said via an “eye…window”, cited below: 147:14, comprising focus) with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
wherein the calculating the parallax amount (said via figs. 4(e): “Disparity inducer ID”) includes calculating the parallax amount (said via figs. 4(e): “Disparity inducer ID”) for the pixel (said via “pixel…in visual angle” comprising “view… with interest”) of interest, using the first (level) correlation (via said “compute the disparity map from binocular correlations”) values (said at each level of fig. 4: “Gaussian pyramid GD”) and the second (level) correlation values (said at each level of fig. 4: “Gaussian pyramid GD”),


wherein an image edge overlaps (i.e., coincides under the broadest reasonable interpretation) an end (or an extremity via fig. 4: the Mona Lisa’s hand or extremity) of the first base image (said via an “eye…window”, cited below: 147:14, comprising focus comprised by said binocular correlations comprising a “window”, represented in fig. 4: “Disparity map D”, comprising the “window”, cited below page 147:14), 
wherein an end (or the other hand or extremity of the Mona Lisa) of the second base image (said via an “eye…window”, cited below: 147:14, comprising focus comprised by said correlation “window”, represented in fig. 4: “Disparity map D”) overlaps (i.e., coincides under the broadest reasonable interpretation) the image edge , and
wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images (via:
















page 147:4:

“3.2.1 Disparity manipulation. Figure 4 shows an overview of the process for generating a Hidden Stereo pair from a cyclopeanview image. Here we assume that a disparity map D(x) and a cyclopean view image IC (x) are given. D(x) represents the disparity
size for each spatial location x, with positive and negative values indicating crossed and uncrossed disparity, respectively. We first build a complex steerable pyramid of IC (x) by applying a series of filters Ψ to the discrete Fourier transform of IC (x) as
S˜Ci,j = ˜ICΨi,j, (8)
where ˜IC is the discrete Fourier transform of IC, and Ψi,j is a steerable filter tuned to the ith frequency and jth orientation band. Taking the imaginary part from the resulting complex steerable pyramid SC, we get quadrature-phase shifted responses of the pyramid SC′:
…(9)
Here, θj denotes the peak orientation of the jth orientation band and ranges from 0 to π (angle from the vertical). To obtain responses consistently shifted in the same direction, we have to switch the sign of the imaginary responses at the horizontal angle as in
Eq. 9. Alternatively, one can more directly obtain the imaginary filter responses by decomposing the sine-phase filters of the complex steerable pyramid.”



























pages 147:7 and 147:8:
“Methods. The first experiment estimated the perceived depth magnitude of Hidden Stereo as a function of the specified disparity by way of depth matching with standard stereo images, and then estimated the binocular luster impression by way of rating. A part of the images used in the experiment are shown in Figure 6. We used four natural texture images from [Olmos and Kingdom 2004] as cyclopean-view images. The reason we used natural textures (instead of more simple random-dot patterns) for evaluation of our method was that natural images have scale-invariant image statistics. Horizontal sinusoidal gratings were used as disparity maps. The vertical intensity profile of the disparity maps can be written as…
where d denotes disparity magnitude and ϕ is a random constant. The spatial frequency f was 0.46 cpd (cycles per degree), which is close to the optimal frequency for disparity detection by the HVS [Bradshaw and Rogers 1999]. Since the sinusoidal depth map was irrelevant to the texture pattern, we could evaluate the effects of binocular disparity independent of other monocular depth cues (which would be difficult with natural scene pictures as we used in the next experiment). Another merit of the sinusoidal depth
structure was that there was no ambiguity for the observers to specify the regions of maximum depth. There were five conditions in the disparity magnitude of Hidden Stereo images: 2, 4, 8, 16 and 32 pixels, with one pixel corresponding to 0.76 min in visual angle. The Hidden Stereo pairs were generated as described in Section 3.2.1. We limited the maximum disparity for each subband as mentioned in Section 3.2.2. To test the basic property of our method, we did not clip the disparity inducer as in Section 3.2.2, but linearly compressed the intensities of the left and right image based on the maximum/minimum intensity of all the stimuli such that they could be presented in the display’s dynamic range. As a result, the texture patterns were presented at relatively low contrasts. The standard stereo pairs were generated by pixel-warping the cyclopean-view images with linear interpolation according to the disparity map.”

wherein “visual angle” is defined via Dictionary.com:
MEDICAL DEFINITIONS FOR VISUAL ANGLE
visual angle
n.	The angle formed at the retina by the meeting of lines drawn from the periphery of the viewed object.

wherein “viewed” is defined:
view
verb (used with object)
14	to see; watch:
to view a movie.

wherein “watch” is defined:
watch, verb (used with object)
7	to keep under attentive view or observation, as in order to see or learn something; view attentively or with interest:
to watch a play;
to watch a football game; and 
page 147:14:
“A.1 Stereopsis The disparity energy detector [Ohzawa et al. 1990] is the current standard model of human binocular disparity detection [Blake and Wilson 2011; Cumming and DeAngelis 2001; Henriksen et al. 2016; Howard 2012a]. The frontend of this detector is a pair of oriented Gabor-shaped receptive fields for the two eyes. (A Gabor function is a sinusoid multiplied by a Gaussian envelope.) The monocular receptive field for one eye is spatially shifted in phase from that for the other eye. An idealized model assumes a quadrature-phase (π/2) shift, although in reality the phase shift may not be limited to π/2, and/or it may be accompanied by a position shift of the receptive field [Henriksen et al. 2016]. Disparity energy is the squared sum of the outputs of the two monocular receptive fields. This response reflects binocular cross-correlation at the spatial location, spatial frequency (scale), and orientation falling within the preferred range of the detector. The size of the window (i.e., receptive field) within which the cross-correlation is computed determines the spatial resolution of depth processing [Banks et al. 2004]. As the preferred spatial frequency is lowered and the window size is increased, the spatial resolution becomes worse. A bank of detectors measures local disparity energies in parallel for a range of scales and orientations. How these disparity-energy measurements are integrated into the final depth perception remains to be investigated, yet it has been suggested that spatial alignments of the peak of the correlation across the scale could be evidence of true disparity [Henriksen et al. 2016].”).  

	











Thus, Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed:
A.	“setting a first base image in one of the images including the pixel of interest, at a position in the image pair”;
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; 
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”; and
C.	“wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge”:
Note that difference “C.” has two interpretations C. and C.’:
C.	Broadest reasonable interpretation (two layers) as discussed previously as shown below as “C.”; and
C’.	Non-broadest reasonable interpretation (three layers) as discussed previously as shown below as “C.’ ”; and
D.	“wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images”.
	
Accordingly, Kanade teaches A, A1, B,B1 and C or C’:
	A.,A1.		setting (i.e., specify the position of) a first base image (via a “centered…pixel” as indicated in page 927, fig. 7: “P2” or “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”) in one (via fig. 1: “f1(x)”) of the images (via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) including the pixel (via fig. 3:dot) of interest (as centered), at a position (said via a “centered…pixel” as indicated in fig. 7: “P2” or “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”) in the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) and calculating a first correlation (via “correlation or sum of squared differences (SSD)”) value (via “Iterate…estimate”, pg. 926,l. col., bullet “3”) for the first base image (said via a “centered…pixel” as indicated in fig. 7: “P2” or “P5” centered in a dashed-window patch corresponding to fig. 1: “Window”), with respect for different amounts of movement (via fig. 3: “Window expansion” in different directions wherein “expansion” comprises “as in moving”) of a reference (via said “correlation” comprising the act of relating) image (via said “f1(x)” or “f2(x)”) set (via “positions”, pg. 921, l. col., last para, 2nd S, represented as the x-axis in fig. 1) in the other of the images (via said “f1(x)” or “f2(x)”) of the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)” wherein “expansion” is defined via Dictionary.com:






expansion
noun
the act or process of expanding.

wherein “expanding” is defined:
expand
verb (used with object)
2	to spread or stretch out; unfold:
A bird expands its wings.

wherein “stretch” is defined:
stretch
verb (used with object)
3	to extend, spread, or place (something) so as to reach from one point or place to another:
to stretch a rope across a road.

wherein “reach” is defined:
reach
verb (used with object)
to get to or get as far as in moving, going, traveling, etc.:
The boat reached the shore.

; and










B.,B1.		setting (i.e., specify the position of) a second (via fig. 3: “Window expansion”) base image (said via a “centered…pixel” as indicated in fig. 7: “P2” or “P5” centered in a dashed-window “patch”, corresponding to fig. 1: “Window”, as expanded around a corner or a place at which two converging lines or surfaces meet) including the pixel (said via fig. 3:dot) of interest, in the one (said via fig. 1: “f1(x)”) of the images (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”) in the image pair (said via page 926, fig. 4: “Synthesized stereo images…” corresponding to fig. 1: “f1(x)” and “f2(x)”), at a position (via page 924, fig. 3: “x-plus” “x-minus” “y-plus” and “y-minus”) different (via said fig. 3: “Window expansion”) from the position (via said “centered…pixel”) of the first base image (said via a “centered…pixel” as indicated in fig. 7:any one of P0-P6 centered in a dashed-window patch corresponding to fig. 1: “Window”) with respect to a prescribed direction (said via fig. 3: “x-plus” “x-minus” “y-plus” and “y-minus”); and 
calculating s (said via “Iterate…estimate”) for the second (said via fig. 3: “Window expansion”) base image (said via a “centered…pixel” as indicated in fig. 7:any one of P0-P6 centered in a dashed-window patch corresponding to fig. 1: “Window”) with respect for different amounts of movement (said via fig. 3: “Window expansion” in different directions wherein “expansion” comprises “as in moving”) of a reference image (or any other correlation image in fig. 1:f1(x) or f2(x): cross-sectional views of images) set (via said “positions” in the x-axis) in the other of the images of the image pair (via: 




page 920:
“I. INTRODUCTION
STEREO matching by computing correlation or sum of squared differences (SSD) is a basic technique for obtain-ing a dense depth map from images [13], 161, 191, [23], 1181, [ 141. As Bamard and Fischler [ 11 point out, "a problem with correlation (or SSD) matching is that the patch (window) size must be large enough to include enough intensity variation for matching but small enough to avoid the effects of projective
distortion." If the window is too small and does not cover enough intensity variation, it gives a poor disparity estimate, because the signal (intensity variation) to noise ratio is low. If, on the other hand, the window is too large and covers a region in which the depth of scene points (i.e., disparity) varies, then the position of maximum correlation or minimum SSD may not represent correct matching due to different projective distortions in the left and right images. For this reason, a window size must be selected adaptively depending on local variations of intensity and disparity.”

wherein “patch” is defined via Dictionary.com:
MEDICAL DEFINITIONS FOR PATCH
patch
n.
A small circumscribed area differing from the surrounding surface; 

page 925, right column, section IV, bullet “a)”:
“a)	Place a small 3 x 3 window centered at the pixel and compute the uncertainty by using (23)-(25).”; and

page 926, left column:
“3) Iterate the above process until the disparity estimate d2(x, :y) converges, or up to a certain maximum number of iterations.”); 

and

	








C.	(Broadest reasonable interpretation: double layers) wherein an image edge (or “dashed lines”, comprising “the edge of a shape”, as represented in fig. 7: dashed-lined-edge boxes) overlaps (i.e., -to coincide in part with- via being “at the…edge” limit regarding extending to an upper-side edge) an end (or “extended…limit” upwards, via fig. 3: “y-plus”, via the dashed-box of fig. 7: “P2”) of the first (via “iteratively”) base image (or “region” as represented in fig. 1 as the x-axis), 
wherein an end (or another “extended…limit” rightward, via fig. 3: “x-plus”) of the second (said via “iteratively”) base image (or extended “region” of fig. 7: “P2”) overlaps (i.e., -to coincide in part with- via said being “at the…edge” regarding extending to a rightward side edge) the image edge (said “dashed lines”, comprising “the edge of a shape”, as represented in fig. 1: “Window” extending so as to be “at the…edge” limit of fig. 7: solid-edge box); or  











C.’	(Non-Broadest reasonable interpretation: triple layers: fig. 1:bold double-headed window-arrow, 2nd layer, covers the regional x-axis, 1st layer, all of which is covered by an intensity layer f1(x-dr(0)), 3rd layer or surface) wherein an image edge (or “dashed lines”, comprising “the edge of a shape” of a window, as represented in fig. 7: dashed-lined boxes) overlaps (overlaps, i.e., -extend over and cover a part of (via Dictionary.com)- via “covered” regarding an upper-side edge limit) an end (or “extended…limit” upwards, via fig. 3: “y-plus”, via the dashed-box of fig. 7: “P2” covering the limit, x-axis and y-axis) of the first (via “iteratively”) base image (or windowed image “region” as represented in fig. 1 as the x-axis and in fig. 17(b): a skyscraper); and
wherein an end (or the skyscraper intensity layer as shown in fig. 1:f1(x-dr(0) defining another “extended…limit” rightward, via fig. 3: “x-plus”) of the second (said via “iteratively”) base image (or extended skyscraper “region” covered by the box of fig. 7: “P2” comprising said skyscraper intensity layer as shown in fig. 1:f1(x-dr(0)) overlaps (i.e., -extend over and cover a part of- via said defined rightward side edge limit such that the skyscraper intensity layer f1(x-dr(0), the third layer, covers and is extended over fig. 1: “Window”) the image edge (said “dashed lines”, comprising “the edge of a shape” of a window, as represented in fig. 1: “Window” covering the x-axis via: 












page 921, left column, 1st full paragraph:
“We have embedded this adaptive-window method in an iterative stereo matching algorithm: starting with an initial estimate of the disparity map, the algorithm iteratively updates the disparity estimate for each point by choosing the size
and shape of a window till it converges. The stereo matching algorithm has been tested on both synthetic and real images, and the quality of the disparity maps obtained demonstrates the effectiveness of the adaptive window method.”;

page 922, description of fig. 1:
“Fig. 1. Illustration of ris((. 7)) in one dimension. The graph at the top shows fl (r); the middle one, f2(.r) (the thicker curve) with fl (.r) shifted by d, (0)
(The thinner curve); the bottom one, d, (I). The regions indicated by the very thick lines on the axes indicate the regions covered by the window.”

; and

page 926, right column:
“First, we will examine the result of window selection. The four images in Fig. 5 show the length (increasing brightness corresponds to increasing length) by which the window has been extended in each of the four direction^.^ For example, the vertical dark stripes in Fig. 5 (a) on the right-hand side of the vertical disparity edge show that the windows for those points are not extended to the left so that the windows do not
cross the disparity edge to a region of different disparity. We observe the same phenomena in the other directions. We can examine the size and shape of the selected windows at several representative positions shown in Fig. 6. The windows selected
at those positions are drawn by dashed lines in Fig. 7 relative to the disparity edges drawn by solid lines. For example, at PO a window has been expanded to the limit for all directions, whereas at P1 expansion to the right has been stopped at the disparity edge. At P5, a window is elongated either vertically or horizontally, depending on the image noise, but consistently avoids the corner of the disparity jump.”

wherein “lines” is defined via Dictionary.com:
line
noun
24	Fine Arts.
a	a mark made by a pencil, brush, or the like, that defines the contour of a shape, forms hatching, etc.
b	the edge of a shape.




Thus, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with said “size of the window” or “window size” with Kanade’s said “centered…pixel” by:
a)	selecting or determining a centering window image patch in one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 5: “Input Original stereo pair” based on the determined or placed windowed image area patch;
c)	proceeding as shown in Fukiage’s fig. 4; and 
d)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” or the best small dashed window circumscribed and expanded image area for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”








	Rohaly teaches A1,B1 and D:
A1.	with respect for different amounts of movement (or “motion”, [0016]: 2nd S: represented in fig. 1:112: different motion-arrows) of a reference image (or “first…reference block…image”, [0018]: 2nd S: figs. 1& 5:108) set (via “place definitely and more or less permanently” or “seek…block 108 within the larger search area 110”, [0025], 3rd S) in the other (via said “first…reference block…image” “being before all others”) of the images of the image pair (or “pair…of…two image frames”, [0017]: 1S, wherein “seek” and “first” are defined via Dictionary.com:
seek, verb (used with object), sought, seek·ing.
2	to try to find or discover by searching or questioning:
to seek the solution to a problem.

wherein “find” is defined:
find, verb (used with object), found, find·ing.
6	to ascertain by study or calculation:
to find the sum of several numbers.
wherein “ascertain” is defined:
ascertain, verb (used with object)
1	to find out definitely; learn with certainty or assurance; determine:
to ascertain the facts.
wherein “determine” is defined:
determine, verb (used with object), de·ter·mined, de·ter·min·ing.
5	Geometry. to fix the position of.
wherein “fix” is defined:
fix, verb (used with object), fixed or (Archaic) fixt  [fikst], fix·ing.
4	to place definitely and more or less permanently:
to fix a circus poster to a wall.)
first, adjective
1	being before all others with respect to time, order, rank, importance, etc., used as the ordinal number of one: 
the first edition; the first vice president.

B1.	Rohaly teaches B1, given that Rohaly teaches said A1 in reverse as indicated in fig. 2:210: “COMPUTE REVERSE CORRELATION”.


D.	wherein the parallax (or “stereo parallax”, [0020], last S) calculation using the first and second correlation values (via fig. 5: “RAB” and “RBA”: vertical bars) results third correlation values (via fig. 5:RABA: more vertical bars), the third correlation values cancel the asymmetry (such that “the inherently asymmetric nature of the signal peak…is corrected”, [0047], 1st S via an “offset”, [0029], 6th-9th Ss, canceling or offsetting the asymmetric nature of the signal peak as shown in fig. 5: said bars such that the “the peak asymmetric…effect can…be fully eliminated”, [0005], 7th and last Ss) of the first correlation values and the second correlation values with respect to + and – sides (via said bars on the side of each peak with fig. 5:“k-1” and “k+1”) of amounts of movement (represented in fig. 5:102,104:double-headed motion arrow) of the respective reference images (or “first reference image…and the second image… as a reference”, [0042]: 1st, 3rd and 4th Ss).










Thus, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly:
“[0020] Also disclosed herein are techniques that involve determining motion, which encompasses differences between two sets of image data, such as image frames. Motion, as used herein, should be understood to encompass any such differences, including image disparity, motion vector calculation, average motion, object tracking, stereo parallax, velocimetry and all other applications that relate to differences between images.”

can modify the combination of Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD”, as modified via Kanade, with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; 
b)	making the synthesized disparity map, as modified via Kanade, be as said “motion” arrows; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.






REGARDING CLAIM 39, claim 39 is rejected the same as claim 36. Thus, argument presented in representative claim 36 is equally applicable to claim 39. Accordingly, Fukiage as combined above teaches a distance detection method comprising:
obtaining an image pair having parallax (for said 3D glasses); 
calculating a correlation value (said weighted) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair, using the images of the image pair; and 
calculating (fig. 4(e): “Reconstruction”) a parallax (said inducing) amount for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon “X”), 
wherein the calculating the correlation value (said weighted upon “X”) includes: 
setting a first base image (via said horizontal image-shifting) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair and calculating s (corresponding to claim 36) for the first base image (before being set/shifted) with respect for different amounts of movement of a reference image set in the other of the images of the image pair , and 




setting a second base image (via said horizontal image-shifting) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair, at a position different (via said horizontal image shifting as shown in fig. 3(a)) from the position (via fig. 3(a): “Orientation from the vertical”) of the first base image with respect to a prescribed direction (via said horizontal image-shifting); and 
calculating s for the second base image (before being shifted) with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
wherein the calculation (said via fig. 4(e): “Reconstruction”) of the parallax (inducing) amount includes calculating the parallax (inducing) amount using the first correlation values and the second correlation values, 
the distance detection method further comprising: 
detecting a distance (via a “perceived depth”) to an object (said Mona Lisa) using the parallax (inducing) amount, 
wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge, and
wherein the parallax calculation using the first and second correlation values results  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images (via page 147:9, left column, 1st paragraph:


“Results. The experimental results are shown in Figure 7. Figure 7a shows the perceived depth magnitude of the Hidden Stereo image. The horizontal axis indicates the disparity magnitude of the Hidden Stereo image, while the vertical axis indicates the matched disparity magnitude of the standard stereo image. The data were averaged across subjects as well as texture types. The result shows that Hidden Stereo can produce perceived depth magnitude comparable to the standard stereo at least when the disparity magnitude is equal to or smaller than eight pixels, which corresponds to 6.08 min in visual angle in the condition we tested. Beyond this range, the perceived depth tends to level off. Figure 7b shows the rated scores of relative binocular luster impressions as a function of the disparity magnitude of the Hidden Stereo image. Here, the positive scores indicate that the binocular luster was higher in the Hidden Stereo image, and the negative scores indicate that it was higher in the standard stereo image. The data showed that the binocular luster tended to appear stronger in the Hidden Stereo image when the given disparity magnitude exceeded eight pixels. In summary,
the first experiment suggested that the effective disparity limit of Hidden Stereo is around 6 min in visual angle.”).

	














Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“setting a first base image including the pixel of interest, at a position in one of the images in the image pair”; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	“setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; 
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
C.	“wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge”; and
D.	“wherein the parallax calculation using the first and second correlation values results  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images”.







Accordingly as discussed above, Kanade teaches A,A1,B,B1 and C:
A.	setting a first (pre-expansion) base (patch) image (via the center pixel) including the pixel of interest (said center pixel), at a position (via said center pixel) in one of the images in the image pair and calculating a first correlation (disparity estimate) value for the first base (patch) image; 
A1.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair;
B.	setting a second (expanded) base (patch) image including the pixel of interest (said center pixel comprised by said expanded window-patch), in the one of the images in the image pair, at a position different (via said expanded window patch) from the position (via said center pixel) of the first (pre-expansion) base (patch) image with respect to a prescribed direction (as shown in fig. 3: arrows); and 
calculating a second correlation (disparity estimate) value for the second (expanded) base (patch) image; 
B1.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair;
C.	wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge (as discussed in the rejection of claim 36).




Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said via “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Rohaly teaches A1, B1 and D as discussed in the rejection of claim 36.
Thus, as discussed in the rejection of claim 36,  one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly:
“[0020] Also disclosed herein are techniques that involve determining motion, which encompasses differences between two sets of image data, such as image frames. Motion, as used herein, should be understood to encompass any such differences, including image disparity, motion vector calculation, average motion, object tracking, stereo parallax, velocimetry and all other applications that relate to differences between images.”

can modify the combination of Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD”, as modified via Kanade, with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; 
b)	making the synthesized disparity map, as modified via Kanade, be as said “motion” arrows; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.



REGARDING CLAIM 41, claim 41 is rejected the same as claims 36 and 39. Thus, argument presented in claims 36 and 39 is equally applicable to claim 41. Accordingly, Fukiage as combined as shown above in claims 36 and 39 teaches a non-transitory storage medium (or “16 GB RAM”) storing a program that when executed by a processor (or “a quad-core CPU”) causes the processor (said “a quad-core CPU”) to perform a method (corresponding to fig. 5) comprising (via:
“4.1 Implementation details
We generated the results using a laptop computer with a quad-core CPU and 16 GB RAM. The algorithm was implemented in a nonoptimized Python code and run in a single thread. We used eight orientations in the complex steerable pyramid, though just two or four orientations still give good results. To generate the results below, we computed the disparity inducer independently for each of the RGB channels. However, one can obtain perceptually comparable results by processing the luminance channel alone after converting an image from RGB to YUV (other formats such as XYZ or
YIQ are also possible). We took this approach when manipulating depth by light projection (Section 4.4). Under this condition, our algorithm takes about 16 seconds per channel to transform a standard stereo image pair (960×540 pixels in resolution) into a Hidden Stereo pair. When a disparity map is given, the computation time is reduced to 11 seconds. Since the major performance overhead in our algorithm is in building and reconstructing the steerable pyramid, some other approaches [Didyk et al. 2013; Wadhwa et al. 2014] that have accelerated the same process would similarly benefit the performance of our method.”):

obtaining an image pair having parallax (for said glasses); 
calculating a correlation value (said weighted upon “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair, using the images of the image pair; and 
calculating a parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon “X”),

wherein the calculating the correlation value (said weighted upon “X”) includes: 
setting (via said shifting via said fig. 3(a)) a first base image in one of the images including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in the image pair (via said image shifting) and calculating s for the first base image (to be phase-shifted), with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
setting (via said shifting via said fig. 3(a)) a second base image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair, at a (“vertical) position different (via said sine-wave-shifting in the context of fig. 3(a): “Orientation from the vertical”) from the (horizontal) position (or “horizontal displacement” via fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) of the first base mage with respect to a prescribed direction (or a horizontal serving as the direction of said shifting); and 
calculating s for the second base image (to be phase-shifted) with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
wherein the calculating the parallax amount (for said glasses) includes calculating the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first correlation values and the second correlation values,
wherein an image edge overlaps an end of the first base image, 
wherein an end of the second based image overlaps the image edge, and
wherein the parallax calculation using the first and second correlation values results  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  
	Thus as discussed above in the rejection of claims 36 and 39, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“setting a first base image in one of the images including the pixel of interest, at a position in the image pair and calculating a first correlation value for the first base image, using the images of the image pair”;  
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	“setting a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”;  
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
C.	“wherein an image edge overlaps an end of the first base image,
wherein an end of the second based image overlaps the image edge”; and
D.	wherein the parallax calculation using the first and second correlation values results  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images
	Accordingly as discussed above, Kanade teaches:
A.	setting (or specifying a position of via fig. 3: “x-minus”) a first (pre-expansion) base image (via the center pixel that is a specific position of an image) in one of the images including the pixel of interest (said center pixel), at a position (via said center pixel) in the image pair and calculating a first correlation (disparity) value for the first base image, using the images of the image pair; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	setting (said or specifying a horizontal position of via fig. 3: “x-minus”) a second base image (via said window expansion around a corner in the image via the x-minus horizontal position direction) including the pixel of interest (said center pixel), in the one of the images in the image pair, at a position (around said corner as shown in fig. 7: “P5”) different from the position (via said center pixel) of the first (pre-expansion) base image with respect to a prescribed direction (via said fig. 3: “x-minus”); and 
calculating a second correlation (disparity) value for the (post-expansion) second base image, 
wherein the calculating the parallax (via said different views) amount (or a disparity) includes (or involves as a factor) calculating the parallax amount (said or a disparity) for the pixel of interest (said center pixel), using the first correlation value and the second correlation value (to converge on said a disparity); and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”; and

C.	wherein an image edge overlaps an end of the first base image; and
wherein an end of the second based image overlaps the image edge (as discussed in the rejection of claim 36).
Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said via “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”




Rohaly teaches B1, B2 and D as discussed in the rejection of claim 36.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







REGARDING CLAIM 1, claim 1 is rejected the same as claims 36, 39 and 41. Thus, argument presented in claims 36,39 and 41 is equally applicable to claim 1. Accordingly, Fukiage as combined above teaches a parallax detection device comprising: 
at least one processor (said “quad-core CPU”); and 
a memory (said “16 GB RAM”) coupled to the at least one processor (said “quad-core CPU”), the memory (said “16 GB RAM”) having instructions that, when executed by the at least one processor (said “quad-core CPU”), cause the at least one processor to operate as: 
an obtainment (RAM) unit (via fig. 4: “Input”) configured to obtain an image pair  having parallax (for said 3D glasses); 
a correlation calculation (RAM) unit (via said image shifting of fig. 3(a)) configured to calculate a correlation value (said weighted upon “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair, using the images of the image pair; and 
a parallax calculation (RAM) unit configured to calculate a parallax amount (via said Disparity Inducer of fig. 4) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon “X”), 
wherein the correlation calculation (RAM) unit (via said image shifting of fig. 3(a)): 



sets (via said shifting) a first base (pyramidal-subband-response) image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair, and calculates s (said via pyramid) for the first base image (to be shifted), with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
sets (via said shifting) a second base (or another pyramidal-subband-response) image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair, at a position different (via said shifting) from the position of the first base (pyramid) image with respect to a prescribed direction (as shown in fig. 3(a): “horizontal” and “vertical”), and calculates s (said via pyramid) for the second base (pyramid) image (to be horizontally and vertically shifted) with respect for different amounts of movement of a reference image set in the other of the images of the image pair,  
wherein the parallax calculation unit (via said Disparity Inducer) calculates the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first correlation (pyramid) values and the second correlation (pyramid) values,
wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge, and

wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“sets a first base image including the pixel of interest, at a position in one of the images in the image pair”; 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	“sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”
C.	“wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge.”  
D.	wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.


Accordingly as discussed above, Kanade teaches:
A.	sets a first base image (in terms of being central) including the pixel of interest, at a position in one of the images in the image pair, and calculates a first correlation value for the first base image, using the images of the image pair; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	sets a second base (expanded) image (in terms of a horizontal or vertical relative to the central) including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction, and calculates a second correlation value for the second base image, and 
wherein the parallax calculation unit calculates the (converged) parallax amount for the pixel of interest, using the first correlation value and the second correlation value; and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”; and
C.	wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge (as discussed in the rejection of claim 36). 




Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”














Rohaly teaches B1, B2 and D as discussed in the rejection of claim 36.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.













Regarding claim 2, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the obtainment (RAM) unit (corresponding fig. 4: “Input” as modified via the combination) obtains the image pair having parallax (for said glasses), the image pair (for said glasses) being obtained (via said glasses and thought-bubble in fig.1:right-side) by capturing (via said fig. 4: “Input” as modified via the combination) images of an object (or “a 2D… sinusoidal grating”) onto which patterned (via “disparity-inducer patterns”) light is projected (via said 3D projector of fig. 9 corresponding to “light projection…onto the object’s surface”, cited in the rejection of claim 6, below, such that the glasses/mind/brain obtain the pattern given that “The projection patterns visible only through stereo glasses” via: 
page 147:1, description of figure 1:
“Fig. 1. A schematic of how Hidden Stereo cancels stereo ghosts for viewers without stereo glasses. Hidden Stereo generates a stereo pair by adding disparity-inducer patterns to a 2D image. The disparity-inducer patterns are identical except for the contrast polarity. Physical fusion of the stereo pair cancels out the disparity-inducer components, which makes only the original 2D image visible to viewers without stereo glasses. (The input image is taken from "Big Buck Bunny" ©by Blender Foundation, www.bigbuckbunny.org)”;

page 147:4, left column, last paragraph:
“Next, let us consider a 2D case where the target pattern is a sinusoidal grating with frequency ω, which is oriented θ from the vertical. In this case, the amount of phase shift needed to achieve the identical horizontal displacement d decreases as the orientation θ becomes closer to the horizontal (see Figure 3). Therefore, the amplitude A of the quadrature-phase-shifted grating needed to achieve the horizontal disparity d can be rewritten as:…”; and

page 147:11:left column, description of fig. 9:
“Fig. 9. Light projection system to give depth impressions to a real object. (a)The disparity-inducer patterns are presented on the target painting (Mona Lisa by Leonardo da Vinci) from a 3D projector. (b) The projection patterns visible only through stereo glasses. Since the patterns are identical except for contrast polarity, they are fused into a neutral gray pattern when viewed without stereo glasses (see the regions outside of the glasses in the images)”).  


Regarding claim 3, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the patterned light has a line pattern (said “a 2D… sinusoidal grating” as shown in fig. 3(a)) in which a high-brightness region (via the peaks in fig. 2’s waveforms) and a low-brightness region (via the valleys in fig. 2’s waveforms) extend in a direction (via any one of fig. 3(a): “vertical” and “horizontal”) perpendicular to the prescribed direction (or other of said as shown in fig. 3(a): “horizontal” and “vertical”).  
Regarding claim 4, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the position of the first base image and the position of the second base image (said via fig. 4: “Input” as modified via the combination) are different (via said shift) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”) by an amount (via fig. 3(a): “Orientation from the vertical”: “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) equivalent to one of: 
(i) a width (via fig. 3: “Δ cos θ”) of the first base image (to be shifted) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”), and 
(ii) a difference between the width of the first base image and a period of the patterned light in at least one of the images in the image pair.  





Regarding claim 5, Fukiage as combined teaches the parallax detection device according to claim 2, 
wherein the position of the first base image (corresponding to fig. 3(a)) and the position of the second base image (said via fig. 4: “Input” as modified via the combination) are different (said as shown in fig. 3(a): “horizontal” and “vertical”) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”) by an amount equivalent (as shown in page 147:3:right column: equation “(2)”: “IR=IC-ID”) to one of: 
(i) a difference (via said “-” sign forming fig. 2(d): “Composited wave” or fig. 1: “Right image IR” or fig. 9(a): “Right image PR” corresponding to equation (4) in page 147:4, left column, subtracting sine functions or subtracting images: difference image) between a width (comprised by said sine functions’ angle) of the first base image (corresponding to fig. 3(a)) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”) and (via said “-”) a width (comprised by said sine functions’ angle) of a high-brightness region (via the peaks in fig. 2(d)) in (via in the light of fig. 9(a): “3D Projector”) the patterned light in at least one of the images (since forming said light patterns and peaks) in the image pair (said via fig. 4: “Input” one of which is shown as said fig. 9(a): “Right image PR” forming said projected difference image, IR = fig. 9(a): “Projection target” minus said fig. 9(a): “Right image PR”), and 
(ii) an amount obtained by subtracting a period of the patterned light from the difference.  


Regarding claim 6, Fukiage as combined teaches the parallax detection device according to claim 2, wherein the correlation calculation unit (via said image shifting of fig. 3(a)) calculates a period (obtaining “phase shifts” of the complete cycle period) of variation in a pixel value (as shown in fig. 3(a)) based on the patterned light using the image pair (for said glasses), and determines the position (via said shifting) of the second base image based on the calculated period (obtaining “phase shifts” of the complete cycle period) of variation (via:
“When a conventional stereoscopic display is viewed without stereo glasses, image blurs, or ‘ghosts’, are visible due to the fusion of stereo image pairs. This artifact severely degrades 2D image quality, making it difficult to simultaneously present clear 2D and 3D contents. To overcome this limitation (backward incompatibility), here we propose a novel method to synthesize ghost-free stereoscopic images. Our method gives binocular disparity to a 2D image, and drives human binocular disparity detectors, by the addition of a quadrature-phase pattern that induces spatial subband phase shifts. The disparity-inducer patterns added to the left and right images are identical except for the contrast polarity. Physical fusion of the two images cancels out the disparity-inducer components and makes only the original 2D pattern visible to viewers without glasses. Unlike previous solutions, our method perfectly excludes stereo ghosts without using special hardware. A simple algorithm can transform 3D contents from the conventional stereo format into ours. Furthermore, our method can alter the depth impression of a real object without its being noticed by naked-eye viewers by means of light projection of the disparity-inducer components onto the object’s surface. Psychophysical evaluations have confirmed the practical utility of our method.”).

Regarding claim 7, Fukiage as combined teaches the parallax detection device according to claim 2, further comprising:
a projection device (via said fig. 9(b): “3D Projector”) that projects the patterned light onto the object (said grating or real object’s surface).  


Regarding claim 8, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the instructions further cause the at least one processor (said “quad-core CPU”) further to operate as: 
a determination unit configured to determine whether (via the inequalities in equation (9) regarding                         
                            π
                            /
                            2
                        
                    , page 147:4, right column) one of the images (as shown in fig. 3(a)) in the image pair (for said glasses) has periodicity (of said                          
                            π
                            /
                            2
                        
                     via fig. 3(a): “0” to “π”) in the prescribed direction (said as shown in fig. 3(a): “horizontal” and “vertical”),
wherein in the case (via said equation (9) and similarly equation (14), respectively represented in fig. 5(b): “Phase difference δ” or fig. 4: “Gaussian pyramid GD”) where it is determined (via said equations (9) or (14)) that one of the images in the image pair has periodicity (via the inequalities in equations (9) or (14)), the correlation calculation unit (via said image shifting of fig. 3(a)) calculates (via fig. 4(c) or fig. 5(d): “Weight function A”) the first correlation value (or output of figs. 4(d) or 5(e): “X” via said fig. 4: “Input” as modified via the combination) and the second correlation value (output of fig. 4(c) or fig. 5(d): “Weight function A” via said figs. 4,5: “Input” as modified via the combination).  






Regarding claim 9, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the position of the first base image (said via figs. 4,5: “Input” as modified via the combination) and the position of the second base image (said via figs. 4,5: “Input” as modified via the combination) are different (said via figs. 4,5: “Input” as modified via the combination) in a direction (said via figs. 4,5: “Input” as modified via the combination: up/down vertical & left/right horizontal expansion directions) perpendicular (any one of said as shown in fig. 3(a): “horizontal” and “vertical”) to the prescribed direction (said via figs. 4,5: “Input” as modified via the combination corresponding to or any other one of said as shown in fig. 3(a): “horizontal” and “vertical”).  
Regarding claim 10, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the first base image and the second base image (said via figs. 4,5: “Input” as modified via the combination to be shifted) are the same size (via “images…are identical” via page 147:12: description of fig.10:
“Fig. 10. Hidden Stereo pair obtained by transforming a stereo pair with huge disparities (the maximum disparity is ∼36 pixels in the original resolution of 1024 × 1024 pixels). In this case, the significant binocular luster is visible when the two stereo images are binocularly fused. The bottom row shows the original standard stereo pair taken from "The (New) Stanford Light Field Archive" (http://lightfield.stanford.edu). The image pairs in the left and middle columns are for cross fusion, and those in the middle and right columns are for parallel fusion. (The images in the left and right columns are identical.)”).
  




Regarding claim 20, Fukiage as combined teaches the parallax detection device according to claim 1, wherein the parallax calculation unit (via said Disparity Inducer of figs. 4,5) calculates the parallax amount for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” regarding fig. 4,5: “Input” as modified via the combination) by adding (comprised by multiplying via fig.4(d): “X” or fig. 5(e): “X”), or finding the arithmetic mean of, the first correlation (pyramid) value and the second correlation value (said via figs. 4,5: “Input” as modified via the combination resulting in said via fig. 5(b): “Phase difference δ” or fig. 4: “Gaussian pyramid GD”).  















REGARDING CLAIM 35, claim 35 is rejected the same as claims 36,39 and 41 and 1. Thus, argument presented in claims 36,39 and 41 and 1 is equally applicable to claim 35. Accordingly, Fukiage teaches a distance detection device comprising: 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate as: 
an obtainment (RAM) unit configured to obtain (via said “Input” of fig. 5) an image pair (said via figs. 4,5: “Input”) having parallax; 
a correlation calculation (RAM) unit configured to calculate a correlation value (said weighted upon “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair (said via fig. 4,5: “Input”), using the images of the image pair; and 
a parallax calculation (RAM) unit configured to calculate a parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon “X”), 
wherein the correlation calculation (RAM) unit: 






sets (via said image shifting of fig. 3(a)) a first base image (said representing the Mona Lisa or grating or surface) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in one of the images in the image pair (said via fig. 4,5: “Original stereo pair”), and calculates s for the first base image (said representing the Mona Lisa or grating or surface), with respect for different amounts of movement of a reference image set in the other of the images of the image pair, 
sets a second base image (said representing the Mona Lisa or grating or surface) including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), in the one of the images in the image pair (said via fig. 4,5: “Original stereo pair”), at a position different from the position of the first base image (said representing the Mona Lisa or grating or surface) with respect to a prescribed direction, and calculates a second correlation (pyramid) value for the second base image (said representing the Mona Lisa or grating or surface) with respect for different amounts of movement of a reference image set in the other of the images of the image pair,  
wherein the parallax calculation unit calculates the parallax amount (for said glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), using the first correlation (pyramid) values and the second correlation (pyramid) values; and 
a distance calculation (RAM) unit configured to detect a distance (resulting in a “perceived depth”, cited in the rejection of claim 39) to an object (said Mona Lisa or grating or surface) using the parallax amount (for said glasses),
wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge, and
wherein the parallax calculation using the first and second correlation values results in  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images. 
















Thus as discussed above, Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed:
A.	“sets a first base image including the pixel of interest, at a position in one of the images in the image pair”; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	“sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
C.	“wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge”; and
D.	wherein the parallax calculation using the first and second correlation values results in  third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images. 





Accordingly as discussed above, Kanade teaches:
A.	sets a first base image (via said center position) including the pixel of interest (at said center position), at a position (said center pixel position) in one of the images in the image pair, and calculates a first correlation (non-converged disparity) value for the first base image, using the images of the image pair; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	sets a second base image (relative to said center pixel position) including the pixel of interest, in the one of the images in the image pair, at a position different (or farther) from the (center pixel) position of the first base image with respect to a prescribed direction, and calculates a second correlation (non-converged disparity) value for the second base image, and 
wherein the parallax calculation unit calculates the parallax amount (or final converged disparity value) for the (central) pixel of interest, using the first (non-converged) correlation value and the second (non-converged) correlation value; and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”; and
C.	wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge (as discussed in the rejection of claim 36).



Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said via “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Rohaly teaches B1, B2 and D as discussed in the rejection of claim 36.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing
Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) and Farina et al. (US Patent 10,076,425) and Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1).
Regarding claim 33, claim 33 is rejected the same as claims 36,39 and 41 and 1 and 35. Thus, argument presented in claims 36,39,41,1 and 35 is equally applicable to claim 33. Accordingly, Fukiage as combined above teaches claim 33 of a robot device comprising: 
a robot arm; 
a robot hand provided on the robot arm; 
a control device (said CPU) that controls the robot arm and the robot hand; and 
a parallax detection device comprising: 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate as: 
an obtainment (RAM) unit configured to obtain an image pair (said via figs. 4,5: “Original stereo pair” or “Input”) having parallax (for said glasses); 


a correlation calculation (RAM) unit configured to calculate a correlation value (said weighted upon “X”) for a pixel of interest (via said retinal angle pixel of interest) in one of the images of the image pair (said via figs. 4,5: “Original stereo pair”), using the images of the image pair; and   
a parallax calculation (RAM) unit configured to calculate (via fig. 4:“X”) a parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (via said retinal angle pixel of interest) using the correlation value (said weighted upon fig. 4:“X”), 
wherein the correlation calculation (RAM) unit: 
sets (via the image shifting of fig. 3(a)) a first base image including the pixel of interest (via said retinal angle pixel of interest), at a position in one of the images in the image pair (said via figs. 4,5: “Original stereo pair”), and calculates s for the first base image (via said eye-window correlation), with respect for different amounts of movement of a reference image set in the other of the images of the image pair, and 
sets (via the image shifting of fig. 3(a)) a second base image including the pixel of interest (via said retinal angle pixel of interest), in the one of the images in the image pair (said via figs. 4,5: “Original stereo pair”), at a position different from the position of the first base image with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”), and calculates s for the second base image (via said eye-window correlation) with respect for different amounts of movement of a reference image set in the other of the images of the image pair,  
wherein the parallax calculation unit calculates (said via fig. 4: “X”) the parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (via said retinal angle pixel of interest) using the first (level) correlation value and the second (level) correlation value,
wherein an image edge overlaps an end of the first base image, 
wherein an end of the second base image overlaps the image edge, and
wherein the parallax calculation using the first and second correlation values results  third correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  













Thus, Fukiage does not teach, as indicated in bold above:
A.	“a robot arm;
a robot hand provided on the robot arm”;
B.	“wherein the correlation calculation unit: 
sets a first base image including the pixel of interest, at a position in one of the images in the image pair”; and 
C.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair; 
D.	“sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; and
E.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair;
F.	“wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge”; and
G.	wherein the parallax calculation using the first and second correlation values results  third correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  





Accordingly, Farina teaches: 
A.	a robot arm (“whole arm”);
a robot hand (fig. 1:2: “Hand Prosthesis”) provided on the robot arm (via a “more complex” “prosthesis” “e.g whole arm” or “(e.g., artificial robotic hand or arm)”, cited below, used “during reaching and grasping” via c.14,ll. 39-57:
“Many aspects of the aforementioned control loop can be easily extended to accommodate more sophisticated features.  During the target object selection, eye tracking can be used to determine the object that the user is currently looking at. Importantly, the eye tracking algorithm might be embedded into the glasses.  For the hand preshaping, a general high fidelity model (triangle mesh) of the target object can be used instead of the limited set of predefined geometrical primitives.  The AR proprioceptive feedback can be implemented by using more sophisticated graphical representation, e.g., graphical model of the hand.  The same is true for the force feedback.  During the approach phase, if the hand has a wrist rotator, the orientation of the hand can be automatically readjusted so that the hand grasps the object from 
the side (and/or at the sites) that was selected previously during the grasp planning.  If prosthesis is more complex, e.g. whole arm, the stereovision algorithm can drive all the degrees of freedom during reaching and grasping.”).











Thus one of ordinary skill in the art of augmented reality via Fukiage’s teaching of “augmented reality” via page 147:2, left column, 1st full paragraph:
Here we propose a novel method to synthesize completely ghostfree stereoscopic images. Our technique, named Hidden Stereo, gives binocular disparity to a 2D image by the addition of a quadrature-phase pattern that induces spatial subband phase shifts (see Figure 1). The patterns added to the left and right images, which we call disparity inducers, are identical except that they are opposite in contrast polarity. Physical fusion of the two images cancels out the disparity-inducer components and brings the image back to the original 2D pattern. This is how binocular disparity is hidden to viewers without glasses but remains visible to viewers with them. Although the synthesized stereo images are slightly different from those obtained in the real 3D world, scientific knowledge about human stereopsis and binocular fusion suggests that Hidden Stereo can properly drive the viewer’s binocular vision. In addition to our basic algorithm that synthesizes a ghost-free stereo pair from a 2D image and its disparity map, we will also describe a simple way to transform images from a conventional stereo pair to ours without explicitly estimating the disparity map. Since our technique excludes stereo hosts at the stage of stereo image synthesis, it is perfectly compatible with standard stereo display hardware. In addition, since our technique is based on the addition of disparity inducers, when combined with spatial augmented reality (projection mapping), it can add to real objects such depth structures that are visible only to viewers with glasses.”

can modify Fukiage’s stereo glasses and said CPU with Farina’s teaching of the complex prosthesis via fig. 1:2: “Hand Prosthesis” connected to a CPU 10 and AR glasses 4 and recognize that the modification is predictable or looked forward to because Farina’s teaching of the complex prostheses provides help to a user, such as “an amputee”, of Fukiage’s fig. 5 in the context of “assistance of reaching and grasping” via Farina: 










c.15,ll. 39-62: 
“Generally, the invention presents a method and a system for the semi-autonomous closed loop control of a multi degree of freedom (DOF) upper limb device (ULD) for the assistance of reaching and grasping.  In particular, the upper limb device can be a prosthesis (e.g., artificial robotic hand or arm) or an orthosis (e.g., robotic exoskeleton).  In summary, the system integrates: 1) An artificial controller that combines the state of the art technologies (e.g., computer vision, inertial sensors, augmented reality, and myolectrical control) in order to perform a fully autonomous operation of the ULD during typical reaching, grasping and manipulation tasks (e.g., automatic preshaping of the gripper, control of reaching and orientation of the ULD/gripper).  2) Artificial feedback interface providing to the user the missing proprioceptive and grasping force sensory information from the ULD, thereby implementing the user-driven closed loop control of the ULD.  3) Bilateral communication interface to support the shared control between the user and the semi-autonomous controller.  The user supervises the automatic operation of the system using feedback interface (controller=&gt;user), and in any moment in time, he/she can correct, fine tune or override the autonomous operation using manual control (user=&gt;controller).”; and

c.20,ll. 32-40:
“The subject is an amputee and uses a dexterous prosthetic hand with individually controllable fingers and active wrist joint allowing wrist flexion/extension and pronation/supination movements.  The hand is instrumented with position and grasping force sensors, and also with inertial measurement units measuring the hand orientation in space.  The sensors are embedded within the hand.  The programmable semi-automatic controller is also embedded into the hand electronics.”










Thus, the combination does not teach the remaining differences:
B.	“wherein the correlation calculation unit: 
sets a first base image including the pixel of interest, at a position in one of the images in the image pair”; and 
C.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair; 
D.	“sets a second base image including the pixel of interest, in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; and
E.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair;
F.	“wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge”; and
G.	wherein the parallax calculation using the first and second correlation values results  third correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  







Accordingly as discussed above, Kanade teaches:
B.	wherein the correlation calculation unit: 
sets a first base image (obtaining a center in the image via the central pixel) including the pixel of interest (surrounding said central pixel), at a position (via said center) in one of the images in the image pair, and calculates a first correlation value (for matching) for the first base image, using the images of the image pair ; and 
C.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair; 
D.	sets a second base image (farther from the center) including the pixel of interest (said center pixel), in the one of the images in the image pair, at a position (further as shown in fig. 3) different from the position (said center) of the first base image with respect to a prescribed direction (via said further), and calculates a second correlation value (for matching stereo images as indicated in fig. 1: f1(x) and f2(x) via disparity or depth, modeled in fig. 1:dr) for the second base image, and 
wherein the parallax calculation unit calculates the (converged) parallax amount for the pixel of interest using the first (non-converged) correlation (said sum of squared distances (SSD) depth or disparity) value and the second (non-converged) correlation (said sum of squared distances (SSD) depth or disparity) value; and
E.	with respect for different amounts of movement of a reference image set in the other of the images of the image pair; and
F.	wherein an image edge overlaps an end of the first base image; and
wherein an end of the second base image overlaps the image edge (as discussed in the rejection of representative claim 36).
Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said retinal angle pixel of interest in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said retinal angle pixel of interest;

c)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 5: “Input Original stereo pair” based on the centered window with epipolar line searching;

d)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 

e)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector” as calibrated; 

f)	using the AR robot glasses; and

g)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation and thus the best view using the AR robot glasses via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”







Thus, the combination does not teach the remaining difference:
G.	wherein the parallax calculation using the first and second correlation values results  third correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.  



















Rohaly teaches limitations C, E and G as discussed in the rejection of claim 36.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







Regarding claim 34, Fukiage as combined teaches the robot device according to claim 33, wherein the instructions further cause the at least one processor (said CPU as modified via the combination) of the parallax detection device to operate as a distance calculation (CPU) unit configured to calculate (via fig. 4: “X”) a distance (said via fig. 4: “Disparity inducer ID” or “a depth pattern”) to a workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) based on the parallax amount (said via fig. 4: “Disparity inducer ID” or “a depth pattern” via page 147:12, left column, penultimate paragraph:
“Our method provides a simple way to linearly decompose a stereo image pair into a single (cyclopean) image and a depth pattern (disparity inducer). If the disparity inducer is given, it is easy to change any 2D content into 3D, as we demonstrated in Section 4.4. It remains to be studied whether this decomposition contributes to other applications. One promising direction is effective image data compression. It should be also noted that this image decomposition works effectively only for pairs of slightly shifted images, not for arbitrary image pairs.”); 

the parallax detection device obtains (i) distance information (via fig. 4: “Disparity inducer ID” or “a depth pattern”) including the distance (said via fig. 4: “Disparity inducer ID” or “a depth pattern”) to the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) and (ii) image information (via fig. 9(a): “Projection patterns”) of the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) ; and 
the control device (said CPU as modified via the combination): 
estimates a position and attitude of the workpiece (said Mona Lisa or grating represented in fig. 9(a) as “Projection target”) using the distance information (said via fig. 4: “Disparity inducer ID” or “a depth pattern”) and the image information (said via fig. 9(a): “Projection patterns”); and 
controls (via said CPU as modified via the combination) the robot arm and the robot hand based on the position and attitude.  
Thus, the combination does not teach, as indicated in bold above, “estimates a position and attitude”.
Accordingly, Farina teaches:
estimates a position and attitude (via “estimated object properties” via “properties of the… object (position, orientation, and geometrical model” via:
c.11,ll. 1-3
“e) a set of rules is used to select grasp type and size based on the 
estimated object properties, and the hand is commanded to preshape,”

c.13,ll. 36-54:
“Computer vision module provides the 3D properties of the target object 
(position, orientation, and geometrical model.  The objects are modeled as 
cylinders, boxes, spheres and lines, in case of thin and long objects.  This 
set of geometrical primitives covers the general shape of the most of the 
common daily life objects.  The object features are input for a set of simple 
rules designed to emulate the cognitive process during grasp selection in able 
bodied individuals.  The rules have IF-THEN structure: for example, if the 
object is cylindrical and wide, the palmar grasp is used, if the object is a 
thin box, lateral grasp is employed etc. After the grasp type is selected, the 
aperture size is determined.  The hand should open so that the aperture is 
wider than the object, but not too wide as this can compromise the formation of 
a stable grasp, e.g., the fingers could push out the object while trying to 
close around.  The appropriate aperture is calculated by adding a safety margin 
to the estimated object width.  The hand is commanded to preshape according to 
the selected grasp strategy.”).

	Thus, one of ordinary skill in positions can modify Fukiage’s CPU as already modified via the combination with Farina’s teaching of estimating an object’s position and orientation by programming “rules”, Farina cited above, into Fukiage’s CPU as already modified via the combination and recognize that the modification is predictable or looked forward to for the same reasons as in claim 33.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing Without Glasses) in view of Kanade et al. (A Stereo Matching Algorithm with an Adaptive Window: Theory and Experiment) and Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1) and Bimber et al. (The Visual Computing of Projector-Camera Systems).
REGARDING CLAIM 40, claim 40 is rejected the same as claims 36,39 and 41 and 1 and 35 and 33. Thus, argument presented in claims 36,39 and 41 and 1 and 35 and 33 is equally applicable to claim 40. Accordingly, Fukiage as combined above teaches claim 40 of a distance detection method comprising: 













obtaining a first distance (or “disparity” “d”, corresponding to the close-distance hands in fig. 4: “Disparity map”, in page 147:4, equation (5)                         
                            φ
                            =
                            
                                
                                    ω
                                    d
                                
                                
                                    2
                                
                            
                        
                     resulting in a “perceived depth”, cited in the rejection of claim 39) between an object (said Mona Lisa or grating or a “stereo…sequence of image frames”, cited below: 147:6) and a distance detection device (represented as said 3D projector of fig. 9 comprising said glasses and computer) based on (or found on or bring into being on) one of 
(i) a size (via said “window size” cited in the rejection of claim 36) of the object (being windowed) in an image (resulting in fig. 9(a): “Projection patterns”) captured (via input arrow as shown in figures 4 or 5 to said 3D projector in fig. 9(a)) by the distance detection device (said 3D projector of fig. 9 comprising said glasses), and 
(ii) a distance (via a “perceived depth”, cited in the rejection of claim 39 of said “a sequence of image frames”) between the object (said Mona Lisa or grating or said given “a sequence of image frames”) and the distance detection device (said 3D projector of fig. 9 comprising said glasses and computer) previously (via said given “a sequence of image frames”) detected (via a “perceived depth”, cited in the rejection of claim 39) for the object (said Mona Lisa or grating or said given “a sequence of image frames”); 






detecting (via a “perceived depth”, cited in the rejection of claim 39) a second distance (via said “d” via said given “a sequence of image frames”) between the object (said Mona Lisa or grating or said given “a sequence of image frames”) and the distance detection device (said 3D projector of fig. 9 comprising said glasses and computer) based on a parallax amount (via fig. 4: “Disparity inducer ID”) calculated (via fig. 4: “X”) through a first parallax detection method (as indicated in fig. 4) in the case where the first (“clipped”) distance (said “d” resulting in said “perceived depth”, cited in the rejection of claim 39) is greater than a prescribed distance (or “maximum disparity bounds”, “                        
                            π
                            /
                            4
                        
                    ” and “                        
                            -
                            π
                            /
                            4
                        
                    ”, via page 147:6, right column:
“A Hidden Stereo pair is obtained by shifting the phase of a cyclopean view image by δ/2 in each direction. However, phase difference δ/2 may be too large to be expressed in our method. In such cases, one may scale the phase difference by multiplying a scaling factor α (or use a more elegant method of disparity compression).
Then, each of the phase differences is clipped by the maximum disparity bounds as

                        
                            
                                
                                    
                                        
                                            δ
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    j
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                    >
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    -
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    i
                                                    f
                                                     
                                                     
                                                     
                                                     
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    j
                                                                     
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    <
                                                    -
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            α
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    i
                                                                    ,
                                                                    j
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    	(21)

This time, the disparity bounds are directly defined in the phase angle.”); or

detecting the second distance (via said given “a sequence of image frames”) based on a parallax amount (via fig. 4: “Disparity inducer ID”) calculated (via fig. 4(d): “X”) through a second parallax detection method  (as indicated in fig. 4) in the case where the (said “clipped”) first distance (via a “perceived depth”, cited in the rejection of claim 39) is less than or equal to the prescribed distance (said other of said “maximum disparity bounds”, “                        
                            π
                            /
                            4
                        
                    ” and “                        
                            -
                            π
                            /
                            4
                        
                    ”), 

wherein the first parallax detection method (as indicated in fig. 4) comprises: 
obtaining an image pair (via fig. 4,5: “Original stereo pair”) having parallax (for said glasses); 
calculating a correlation value (said weighted upon fig. 4(d): “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair (via figs. 4,5: “Original stereo pair”), using the images of the image pair; and 
calculating (said via fig. 4(d): “X”) a parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon fig. 4(d): “X”),
wherein the calculating the correlation value (said weighted upon fig. 4(d): “X”) includes: 
A. & A1.		setting (via said image shifting of fig. 3(a)) a first base image in one of the images including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), at a position in the image pair (via fig. 5: “Original stereo pair” and fig. 5: “Complex filter responses”, sub-band images) and calculating s for the first base image with respect for different amounts of movement of a reference image set in the other of the images of the image pair,  and 

B.		setting (via said image shifting of fig. 3(a)) a second base image including the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in the one of the images in the image pair (via figs. 4,5: “Original stereo pair”), at a position different (via said image shifting of fig. 3(a)) from the position of the first base image  with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”); and 
B1.		calculating s for the second base image with respect for different amounts of movement of a reference image set in the other of the images of the image pair,
wherein the calculating the parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) includes calculating the parallax amount (said via fig. 4: “Disparity inducer ID”) using the first (level) correlation values and the second (level) correlation values, and 







wherein the second parallax detection method (as indicated in fig. 4) comprises: 
projecting patterned light (said via said projection of light patterns as discussed in the rejection of claim 37, above) onto an object (said Mona Lisa or grating or said given “a sequence of image frames”); 
obtaining an image pair (via figs. 4,5: “Original stereo pair”) having parallax (for said glasses); 
setting (via said image shifting of fig. 3(a)) a base image in one of images in the image pair (via figs. 4,5: “Original stereo pair”); 
calculating a correlation value (said weighted upon fig. 4(d): “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of images of the image pair (via figs. 4,5: “Original stereo pair”), using the images of the image pair; and 
calculating a parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) of the image pair (via figs. 4,5: “Original stereo pair”) using the correlation value (said weighted upon fig. 4(d): “X”), 
wherein: 
the projecting includes projecting first patterned light and second patterned light having patterns (said via said projection of light patterns as discussed in the rejection of claim 37) at positions shifted (via the image shifting of fig. 3(a)) from each other with respect to a prescribed direction (via fig. 3(a): “Orientation from the vertical” and “Amount of phase shift to achieve identical horizontal displacement”); 
the calculating the correlation value (said weighted upon fig. 4(d): “X” and represented in weighted form via equations “(24)” “(25)” as “W(x)ID(x)” comprising “a disparity inducer ID”) includes:   
C.		calculating a first (pyramid level) correlation value for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a first image pair (said given “a sequence of image frames”) obtained while the first patterned light (via said via said projection of light patterns as discussed in the rejection of claim 37, above) is projected; and 
D.				calculating a second (pyramid level) correlation value for the 
pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a second image pair (said given “a sequence of image frames”) obtained while the second patterned light (via said “light…patterns…are projected” as discussed in the rejection of claim 37) is projected, 
wherein the calculating the parallax amount (said via fig. 4: “Disparity inducer ID”) includes calculating the parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the first (level pyramid) correlation value and the second (level pyramid) correlation value,


E.	wherein an image edge overlaps an end of the first base image, 
	wherein an end of the second base image overlaps the image edge, and
F.	wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images (via:
page 147:6, left column:
“3.2.3 Handling dynamic range reduction. Since we limit the maximum disparity such that the weights of the quadrature-phase subbands (i.e., A) do not exceed one, the contrast of the disparity inducer (ID ) does not become significantly high. That said, if a large disparity is added on high-contrast regions in the original image (IC), the intensities of the resulting stereo images (IL, IR) often exceed the original dynamic range. For retaining the entire intensity variation under the display’s dynamic range, a straightforward method is to linearly compress stereo images IL and IR. However,
this inevitably lowers the contrast of the original image contents. Moreover, if the stereo content is a sequence of image frames, all of the frames have to be compressed based on all of their maximum/minimum intensity values to avoid visual flicker.”





















page 147:11:
“4.4 Manipulation of real object’s depth by light projection
An important aspect of Hidden Stereo is that the disparity inducer can be independently presented on a 2D image content. Here we show one such example, where patterns containing only the disparity inducer are projected on the surface of a printed picture using a 3D projector. Figure 9 shows a schematic depiction of the setup. The projector was a commercially available 3D projector with active shutter glasses. Using a printed picture as a cyclopean view image IC, we generated a disparity inducer ID in the way described in Section 3.2 with a manually designed disparity map. The projected left and right patterns (PL and PR) were generated by

PL (x) = W (x)ID (x) + 0.5, 						(24)
PR (x) = −W (x)ID (x) + 0.5, 					(25)

where W (x) is a weight function that compensates for the projector’s light attenuation according to the surface albedo of the projection target. As for the details about the geometric and photometric calibration, please refer to [Bimber et al. 2007]. We only computed the disparity inducer in the luminance channel, and thus the
projection patterns PL and PR contain luminance alone. The disparity inducer was clipped such thatW (x)ID (x) did not exceed the bound [−0.5, 0.5]. Therefore, the projected patterns are fused into a neutral gray pattern when viewed by naked eyes. Although there are differences in colors and resolutions between a real picture and
the projected patterns, the HVS resolves those small dissociations in a way similar to Deformation Lamps [Kawabe et al. 2016], where a motion impression is added to a static object by projecting luminance motion signals. Consequently, viewers with shutter glasses perceive the natural depth impression added by the light projection, while viewers without glasses can still enjoy the original appearance of the picture. The light projection system proposed here can be used, for example, in an art museum to present additional depth impressions onto existing paintings without causing any conflicts with observers who want to appreciate their original appearances.”).








Thus, Fukiage before being combined does not teach, as indicated in bold above, when considered as a whole the 1st elemental alternative as claimed:
A.	“setting a first base image in one of the images including the pixel of interest, at a position in the image pair”; 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	“setting a second base image including the pixel of interest in the one of the images in the image pair, at a position different from the position of the first base image with respect to a prescribed direction”; 
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
E.	“wherein an image edge overlaps an end of the first base image; 
	wherein an end of the second base image overlaps the image edge”; and
F.	“wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images”.





Thus, Fukiage before being combined does not teach, as indicated in bold above, when considered as a whole the 2nd elemental alternative as claimed:
C.	“a first image pair obtained while the first patterned light is projected”; 
D.	“a second image pair obtained while the second patterned light is projected”;  
E.	“wherein an image edge overlaps an end of the first base image; and
	wherein an end of the second base image overlaps the image edge”.

















Accordingly as discussed above, Kanade before being combined teaches the 1st elemental alternative:
A.	setting a first base image (with respect to a center pixel) in one of the images including the pixel of interest (via said center pixel), at a position (via said center pixel) in the image pair and calculating a first correlation (non-converged disparity) value for the first base image; and 
A1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
B.	setting a second base image (relative to the center pixel) including the pixel of interest (said center pixel) in the one of the images in the image pair, at a position different (or farther from said center pixel) from the position (said center pixel) of the first base image with respect to a prescribed direction (away from the center pixel); and 
calculating a second correlation (non-converged disparity) value for the second base image,
wherein the calculating the (converged) parallax (disparity) amount for the pixel of interest (said center pixel) includes calculating the parallax (converged) amount using the first (non-converged) correlation value and the second (non-converged) correlation value; and
B1.	“with respect for different amounts of movement of a reference image set in the other of the images of the image pair”;
E.	wherein an image edge overlaps an end of the first base image; and
	wherein an end of the second base image overlaps the image edge (as discussed in the rejection of claim 36); and
F.	“wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images”.
Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest”) in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said  “pixel…in visual angle” comprising “view… with interest”);
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector”; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”:
“Thus, our strategy is basically a sequential search for the best window by maximum descent starting with the smallest window.”

	


Rohaly, as discussed above in the rejection of claim 36, teaches limitations A1,B1 and F.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.






Thus, via said MPEP 2143.03, 3rd paragraph, last sentence:
“In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

the combination “teaches the element” but not the non-limiting 2nd alternative, as shown above in Claim Interpretation, under the broadest reasonable interpretation.
	Accordingly, Bimber (The Visual Computing of Projector-Camera Systems) teaches the 2nd elemental alternative under the non-broadest reasonable interpretation of:
C.	a first image pair (corresponding to said “ad-hoc stereoscopic VR/AR visualizations”) obtained while the first patterned light (said via fig. 1: “structured light”) is projected (said via fig. 1: “pro”); and
D.	a second image pair (said corresponding to “ad-hoc stereoscopic VR/AR visualizations”) obtained while the second patterned light (said via fig. 1: “structured light”) is projected (said via fig. 1: “pro” via section 1. Introduction, 4th paragraph:
“Such image correction techniques have proved to be use- ful tools for scientific experiments, but also for real-world applications. Some examples are illustrated in figures 25-29. (on the last page of this report). They include on-site architectural visualization, augmentations of museum artifacts, video installations in cultural heritage sites, outdoor advertisement displays, projections onto stage settings during live performances, and ad-hoc stereoscopic VR/AR visualizations within everyday environments. Besides these rather individual application areas, real-time image correction techniques hold the potential of addressing future mass markets, such
as flexible business presentations with quickly approaching pocket projector technology, upcoming projection technology integrated in mobile devices - like cellphones, or gameconsole driven projections in the home-entertainment sector.”).

	


Thus, one of ordinary skill in projector calibration can modify Fukiage’s teaching of projection as shown in fig. 9 with Bimber’s teaching of said  “ad-hoc stereoscopic VR/AR visualizations” and fig. 1: “structured light” by:
a)	calibrating the projector using Fukiage’s fig. 9: “Projection Pattern”: “Left image PL” being Bimber’s teaching of fig. 1: “structured light”;
b)	camera obtaining an image of the Mona Lisa while projecting the Left image, PL;
c)	calibrating the projector using Fukiage’s fig. 9: “Projection Pattern”: “Right image PR” being Bimber’s teaching of fig. 1: “structured light”;
d)	camera obtaining an image of the Mona Lisa while projecting the Right image, PR;
e)	performing said “ad-hoc stereoscopic VR/AR visualizations” based on said obtained and calibrated left and right images, PL and PR, of the Mona Lisa; and
f)	recognize that the modification is predictable or looked forward to because the modification is “use-ful…for…augmentations of museum artifacts” via Bimber, cited above.
	







Thus, the combination of the 2nd elemental alternative does not teach said:
E.	wherein an image edge overlaps an end of the first base image; and
	wherein an end of the second base image overlaps the image edge.
	Accordingly as discussed above, Kanade teaches: 
E.	wherein an image edge overlaps an end of the first base image; and
	wherein an end of the second base image overlaps the image edge (as discussed in the rejection of claim 36).















Thus as discussed above, one of ordinary skill in the art of stereo disparity can modify Fukiage’s teaching of said “pixel…in visual angle” comprising “view… with interest” in the context of stereo disparity with “size of the window” or “window size” and “The most straightforward way” via Fukiage with Kanade’s said “centered…pixel” by:
a)	placing a centering window on one of Fukiage’s fig. 5: “Input Original stereo pair” comprising said “pixel…in visual angle” comprising “view… with interest”;
b)	computing a disparity map, such as shown in Fukiage’s fig. 4: “Disparity map D”, from Fukiage’s fig. 1: “Input Original stereo pair” via “The most straightforward way”, Fukiage, cited above;
c)	proceeding as shown in Fukiage’s fig. 4, which mirrors Fukiage’s fig. 5; 
d)	projecting the disparity induced patterns of fig. 4 via said fig. 9: “3D Projector” as calibrated via Bimber’s teaching of fig. 1; and 
e)	recognizing that the modification is predictable or looked forward to because Kanade’s teaching finds the “best window” for disparity estimation via Kanade, page 926, left column at the end of bullet “e)”.








Claims 11-19 and 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing Without Glasses) in view of Labati et al. (Fast 3-D fingertip reconstruction using a single two-view structured light acquisition) and Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1).
REGARDING CLAIM 11, claim 11 is rejected the same as claim 36. Thus, argument presented in claim 36 is equally applicable to claim 11. Accordingly, Fukiage teaches a parallax detection device comprising: 
a projection device (fig. 9(a): “3D Projector”) that projects patterned light onto an object (fig. 9(a): “Projection target”); 
at least one processor (or “CPU”, cited below, page 147:7); and 
a memory (or “RAM”) coupled to the at least one processor (said “CPU”), the memory (said or “RAM”) having instructions that, when executed by the at least one processor (said “CPU”), cause the at least one processor to operate as: 
an obtainment (via said “RAM”) unit configured to obtain an image pair (via fig. 4,5: “Input”: “a given stereo pair”, cited:147:6) having parallax (via fig. 4: “Disparity”); 
a correlation calculation (via said “RAM”) unit configured to calculate a correlation (via “binocular cross-correlations”: 147:14) value (via fig. 4(d):“X”) for a pixel of interest (via said “pixel…in visual angle” comprising “view… with interest” in the rejection of claim 36) in one of the images of the image pair, using the images of the image pair; and 


a parallax calculation (via said “RAM”) unit configured to calculate a parallax amount (via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said via fig. 4(d): “X”), 
wherein the projection device (said fig. 9(a): “3D Projector”) projects first patterned light and second patterned light having patterns (via “light… patterns…are projected…using a 3D projector”: 147:11) at positions shifted (fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) from each other with respect to a prescribed direction (via said “horizontal”); 
the correlation calculation (via said “RAM”) unit: 
calculates  first (via “level”) correlation values (via “the steerable pyramid” and said “binocular correlations”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a first image pair (given “a sequence of image frames”) obtained by the obtainment unit while the projection device is projecting the first patterned light to the object, and 
calculates (via “level”) correlation values (said via “the steerable pyramid” and said “binocular correlations”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) based on a second image pair (said given “a sequence of image frames”) obtained by the obtainment unit while the projection device is projecting the second patterned light to the object, 
wherein the parallax calculation (via said “RAM”) unit calculates the parallax amount (said via fig. 4: “Disparity inducer ID”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the first (via said “level”) correlation values and the second (via said “level”) correlation values,
wherein the second patterned light is projected so that an end (or an extremity via fig. 4: the Mona Lisa’s hands) of a first base image (or “eye…binocular cross-correlation…window” comprising a “center” focused on the hands corresponding to fig. 1: people watching a cartoon) having a same (via said “binocular correlations…window”) position (via said “eye…binocular correlations…window” comprising a “center” focused on the hands corresponding to fig. 1: people watching a cartoon) as a second (via “the other eye”) base image (via said “eye…binocular correlations…window” comprising a “center” focused on the hands corresponding to fig. 1: people watching a cartoon) overlaps (or coincides as indicated in fig. 9(a): “3D Projector”) with a projected image (via fig. 9(a): “Projection patterns”) edge from the projection device (said fig. 9(a): “3D Projector”),
wherein the first correlation values and the second correlation values are calculated (upon the output of fig. 4,5: “Disparity inducer ID” being equation (12): “                        
                            
                                
                                    I
                                
                                
                                     
                                     
                                    D
                                
                                
                                    ~
                                
                            
                        
                    ” in pg. 147:5) with respect for different amounts of movement (via said “horizontal displacement” “phase shift” represented in figs. 4,5: “Quadrature-phase shifted filter responses SC’”) of a reference image (via “camera images…as reference images”, pg. 147:9:l. col., 4th para, 5th S), and

wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts movement of the respective reference images (via:
pages 147:4;147:5:
“Then, we multiply each of the subbands SC′ by the weight function A: SˆC′ i,j (x) = Ai,j (x)SC′ i,j (x), 
where Ai,j (x) = tan GDi (x)ωi | cos θj | 2 . (11) Here, GDi (x) denotes a Gaussian pyramid of the disparity map D(x), which contains spatial frequency bands less than and equal to the ith level of the steerable pyramid. ωi denotes the peak frequency of the ith frequency band. The reason to use a blurred disparity map, GD , instead of D is that the spatial map of disparity cannot contain information finer than the subband of the intensity distribution used to compute the disparity map from binocular correlations [Banks et al. 2004].”; 

page 147:6:
“3.2.3 Handling dynamic range reduction. Since we limit the maximum disparity such that the weights of the quadrature-phase subbands (i.e., A) do not exceed one, the contrast of the disparity inducer (ID ) does not become significantly high. That said, if a large disparity is added on high-contrast regions in the original image (IC), the intensities of the resulting stereo images (IL, IR) often exceed the original dynamic range. For retaining the entire intensity variation under the display’s dynamic range, a straightforward method is to linearly compress stereo images IL and IR. However, this inevitably lowers the contrast of the original image contents. Moreover, if the stereo content is a sequence of image frames, all of the frames have to be compressed based on all of their maximum/minimum intensity values to avoid visual flicker.”;

page 147:6, both columns:
“3.2.4 Transforming existing stereo contents. There are huge amounts of 3D content in the conventional stereo format. The most straightforward way to transform them into our ghost-free format, is to compute a disparity map D(x) from a given stereo pair. Then, one can generate a disparity inducer in the same way as described above using one of the stereo images as IC (x). However, here we present a more concise way, in which we compute disparity as phase difference between a given stereo pair and calculate the weight for the quadrature-phase shifted image directly from the phase difference.”;




page 147:7:
“4.1 Implementation details 

We generated the results using a laptop computer with a quad-core CPU and 16 GB RAM. The algorithm was implemented in a nonoptimized Python code and run in a single thread. We used eight orientations in the complex steerable pyramid, though just two or four orientations still give good results. To generate the results below, we computed the disparity inducer independently for each of the RGB channels. However, one can obtain perceptually comparable results by processing the luminance channel alone after converting an image from RGB to YUV (other formats such as XYZ or YIQ are also possible). We took this approach when manipulating depth by light projection (Section 4.4). Under this condition, our algorithm takes about 16 seconds per channel to transform a standard stereo image pair (960×540 pixels in resolution) into a Hidden Stereo pair. When a disparity map is given, the computation time is reduced to 11 seconds. Since the major performance overhead in our algorithm is in building and reconstructing the steerable pyramid, some other approaches [Didyk et al. 2013; Wadhwa et al. 2014] that have accelerated the same process would similarly benefit the performance of our method.”;

page 147:11:
“4.4 Manipulation of real object’s depth by light projection
An important aspect of Hidden Stereo is that the disparity inducer can be independently presented on a 2D image content. Here we show one such example, where patterns containing only the disparity inducer are projected on the surface of a printed picture using a 3D projector. Figure 9 shows a schematic depiction of the setup. The projector was a commercially available 3D projector with active shutter glasses. Using a printed picture as a cyclopean view image IC, we generated a disparity inducer ID in the way described in Section 3.2 with a manually designed disparity map. The projected left and right patterns (PL and PR) were generated by…”; and

















page 147:14:
“A.1 Stereopsis The disparity energy detector [Ohzawa et al. 1990] is the current standard model of human binocular disparity detection [Blake and Wilson 2011; Cumming and DeAngelis 2001; Henriksen et al. 2016; Howard 2012a]. The frontend of this detector is a pair of oriented Gabor-shaped receptive fields for the two eyes. (A Gabor function is a sinusoid multiplied by a Gaussian envelope.) The monocular receptive field for one eye is spatially shifted in phase from that for the other eye. An idealized model assumes a quadrature-phase (π/2) shift, although in reality the phase shift may not be limited to π/2, and/or it may be accompanied by a position shift of the receptive field [Henriksen et al. 2016]. Disparity energy is the squared sum of the outputs of the two monocular receptive fields. This response reflects binocular cross-correlation at the spatial location, spatial frequency (scale), and orientation falling within the preferred range of the detector. The size of the window (i.e., receptive field) within which the cross-correlation is computed determines the spatial resolution of depth processing [Banks et al. 2004]. As the preferred spatial frequency is lowered and the window size is increased, the spatial resolution becomes worse. A bank of detectors measures local disparity energies in parallel for a range of scales and orientations. How these disparity-energy measurements are integrated into the final depth perception remains to be investigated, yet it has been suggested that spatial alignments of the peak of the correlation across the scale could be evidence of true disparity [Henriksen et al. 2016].”

wherein “eye” is defined:
SCIENTIFIC DEFINITIONS FOR EYE
eye
Anatomy The vertebrate organ of sight, composed of a pair of fluid-filled spherical structures that occupy the orbits of the skull. Incoming light is refracted by the cornea of the eye and transmitted through the pupil to the lens, which focuses the image onto the retina.

wherein “pupil” is defined:
SCIENTIFIC DEFINITIONS FOR PUPIL
pupil
The opening in the center of the iris through which light enters the eye.).







Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.		“calculates s for the pixel of interest based on a first image pair obtained by the obtainment unit while the projection device is projecting the first patterned light to the object; and 
		calculates s for the pixel of interest based on a second image pair obtained by the obtainment unit while the projection device is projecting the second patterned light to the object”; and 
B.		“wherein the second patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with a projected image edge from the projection device”.
C.		wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts movement of the respective reference images”.








Accordingly, Labati teaches the differences:
A.		calculates s (via “the highest correlation value”) for the pixel of interest (or “pixels…of interest”) based on a first image pair (via “corresponding pairs of points in the two images” as shown in fig. 6) obtained by the obtainment unit (via fig. 1: “Camera 2” and “Camera 1”) while the projection device (via fig. 1: “Projector”) is projecting the first patterned (via “alternate square pattern”) light (“emitted…green” light or “emitted…blue” light) to the object (of fig. 1: “fingertip”); and 
		calculates s (said via “the highest correlation value”) for the pixel of interest (said or “pixels…of interest”) based on a second image pair (via the “multiple … pair…with the maximum correlation” out of all pairs of a respective “window” or “windows” as indicated in fig. 6: “window”) obtained by the obtainment unit (said via fig. 1: “Camera 2” and “Camera 1”) while the projection device (via fig. 1: “Projector”) is projecting the second patterned (via “alternate square pattern”) light (“emitted…green” light or “emitted…blue” light) to the object (said fig. 1: “fingertip”); and 





B.		wherein the second patterned (said via “alternate square pattern”) light (said “emitted…green” light or “emitted…blue” light) is projected (via fig. 1: “Projector”) so that an end (via said “fingertip” comprising an “extreme end”) of a first base image (comprised by fig. 6: “window” with red dot in middle via fig. 1: “Camera 1”) having a same position as a second base image (comprised by fig. 6: “XB” surrounded by “candidate points”) overlaps (or coincides as shown in fig. 3-6) with a projected image edge (via “a fixed edge” “emitted by the projector…from a RGB image”) from the projection device (said via fig. 1: “Projector” via: 
Section I. Introduction, 1st paragraph:
“Today, most of the fingerprint recognition systems use touch-based acquisition sensors. These systems suffer of important problems, such as filth, elastic skin deformations, and the possibility to obtain latent fingerprints from a dirty sensor. At the moment, in fact, one interesting research topic consists in the design of touch-less fingertip recognition systems based on standard CCD cameras. One of the most important problems of touch-less fingertip recognition systems is the lower visibility of the ridge pattern in the captured images. In fact, these images can present reflections, the background is more complex, and the skin itself can be considered as a part of the background. Moreover, the area of the fingertip that can be captured by a single camera is limited and problems related to perspective effects are present.”

wherein “fingertip” is defined:
MEDICAL DEFINITIONS FOR FINGERTIP
fingertip
n.
the extreme end or tip of a finger;

Section I. Introduction, 4th paragraph:
“We also compared our approach with a less expensive variant of the proposed methodology, which does not require the use of a projector, but uses a simple led illumination. The algorithms are very similar to the ones adopted by using the projected pattern. The most important difference consists in the method used for the searching of corresponding pairs of points in the two images.”;




Section III. B. Pattern projection and acquisition, 2nd paragraph:
“In our method, the pattern emitted by the projector is composed by squares with a fixed edge size, with two square colors (green and blue) organized in an alternate fashion. The pattern is computed starting from a RGB image with uniform intensity S and superimposing green and blue squares. In particular, the green squares are obtained by increasing the G channel of a fixed amount ΔP and decreasing the B channel of the same quantity. Vice-versa, the blue squares are obtained by increasing the B channel and decreasing the G channel by ΔP:
…(1)
where G(x,y) and B(x,y) are the green and blue channels of the grayscale image, GP(x,y) and BP(x,y) are the green and blue channels of the resulting alternate square pattern (Fig. 2). The pattern has the particularity that, by summing the G and B channels, it is possible to recover the original image, while performing the subtraction of G and B channels only the square pattern is extracted. The pattern is projected onto the finger using a DLP projector, then a single two-view capture is performed (Fig. 3).”; 

Section III. C Image preprocessing:
“This image is then segmented in order to remove both the background and the shadows: Is(x, y) = 1 tl < IF (x, y) < th 0 otherwise , (3) where IF (x, y) is the original image, Is(x, y) is the binary segmentation mask, tl and th are two experimentally estimated threshold values. In order to assure that no points outside the finger boundary are considered in the point matching step and to reduce possible errors caused by the presence of reflections of the skin, the binary mask is then processed by using a morphological open operation followed by a close operation. These morphological operations are based on a circular structural element with an experimentally estimated value of radius rs. Since the pixels near to the boundary regions of the finger are often noisy, the region of interest (ROI) of each image is computed by eroding the segmentation mask. The used structural element is a circle with radius re.”; and

Section III. D. Extraction and matching of the reference points: 1st paragraph:
“In the literature, several approaches have been proposed in order to extract and match reference points in stereo images. The methods described in [19–21] especially deal with the problem of camera position differences and illumination changes in the left and right image. However, since our setup involves relatively small differences in the camera pose and illumination, our approach proved to be robust using a nonnormalized correlation approach.”










Section III. D. Extraction and matching of the reference points: 4th & 5th paragraphs:
“In order to minimize the errors due to the incorrect point matching, the matching method is performed twice, first by considering the centroids of the white squares and then considering the centroids of the black squares. The method is based on the information related to the homography matrix computed during the calibration step and on the search of the pairs of points with the highest correlation value: for each reference point xA appertaining to the first image IA, the search for the matching point in the second image is performed by first using the homography matrix to define a preliminary match, according to the formula: X0 B = H XA , (6) where H is the 3×3 homography matrix, XA is the point xA expressed in homogeneous coordinates, and X0 B is the candidate match point in the image IB expressed in homogeneous coordinates: X0 B =   X Y W   . (7) The candidate match point x 0 B in Cartesian coordinates is then computed as follows: x 0 B =    X W Y W    . (8) The correct matching point in the second image is computed by performing the correlation of a l × l squared window centered in xA and the l × l squared windows centered in the reference points adjacent to x 0 B in the second image (Fig. 6).
The two-dimensional correlation coefficient r is computed according to the formula: r = P m P n (Amn − A¯)(Bmn − B¯) q ( P m P n (Amn − A¯) 2)(P m P n (Bmn − B¯) 2) , 1 < m < l, 1 < n < l , (9) where A and B are the two windows of size l × l. For each reference point xA in the first image, the corresponding point in the second image xB is chosen as the point with the maximum correlation coefficient. In the case that multiple points in the first image are matched with the same point in the second image, the pair of points with the maximum correlation coefficient value is chosen.).












Thus, one of ordinary skill in depth/disparity maps can modify Fukiage’s teaching of said binocular correlation window pyramid with Labati’s teaching of said fig. 6: “window” with red dot in middle via fig. 1: “Camera 1” by:
a)	making Fukiage’s fig. 9(a) comprising the “3D Projector” be as Labati’s fig. 1;
b)	projecting Labati’s shifting blue or green edges on the Mona Lisa, comprising the end-extremities such as the hands, with respect to a prescribed direction or angle β as indicated in Labati’s fig. 1 showing angle α;
c)	creating eye correlation window candidate pairs for each pair of points for each stereo image;
d)	obtaining a depth map as shown in Labati’s fig. 7(a)(b);
e)	inserting the depth map into Fukiage’s fig. 4: “Disparity map D”;
f)	proceeding with perceptual imaging of the Mona Lisa via 3D glasses as shown in Fukiage’s fig. 4: “Gaussian pyramid GD”; and
g)	recognizing that the modification is predictable or looked forward to because the modification results in a “fast and accurate three-dimensional reconstruction”, making Fukiage’s fig. 4(e): “Reconstruction” fast and accurate and thus the 3D glasses accurate, via Labati:
“Abstract—Current contactless fingertip recognition systems based on three-dimensional finger models mostly use multiple views (N > 2) or structured light illumination with multiple patterns projected over a period of time. In this paper, we present a novel methodology able to obtain a fast and accurate three-dimensional reconstruction of the fingertip by using a single two-view acquisition and a static projected pattern. The acquisition setup is less constrained than the ones proposed in the literature and requires only that the finger is placed according to the depth
of focus of the cameras, and in the overlapping field of views.”


Rohaly, as discussed above in the rejection of claim 36, teaches limitation C.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map, as modified via Labati, be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







Regarding claim 12, Fukiage as combined above teaches the parallax detection device according to claim 11, 
wherein the correlation calculation unit (via said image shifting) calculates the first correlation values and the second correlation values using base images (said via fig. 4,5: “Input”, as modified via the combination of Labati), each (said via fig. 4,5: “Input”, as modified via the combination of Labati) of which includes (i.e., involves as a factor in correlation) the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” corresponding to said windowed center pixel involved in said correlation), set in the same (horizontal) positions in one of the images in the first image pair and one of the images in the second image pair (for said correlation), and
wherein the reference image for the first base image is set in the other of the images of the first image pair and the reference image for the second base image is set in the other of the images of the second image pair. 
Thus Rohaly as combined above teaches: 
wherein the reference image for the first base image is set in the other of the images of the first image pair and the reference image for the second base image is set in the other of the images of the second image pair

as discussed above in the rejection of claim 36.





Regarding claim 13, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the first patterned light and the second patterned light  are periodic (as indicated by the waveforms in fig. 2) light (via said 3D projector of fig. 9) in which high-brightness regions (or said peaks in fig. 2) and low-brightness regions (or said valleys in fig. 2) repeated (and shifted) in an alternating manner in the prescribed direction (said or horizontal as shown in fig. 3(a)), and have line patterns (as shown in fig. 3(a) transformed into the line patterns as shown in fig. 2) in which the high-brightness (peak) regions and the low-brightness (valley) regions extend in a second direction (via fig. 3(a): “from vertical”) perpendicular to the prescribed direction (said or horizontal as shown in fig. 3(a)).  
Regarding claim 14, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the first patterned light and the second patterned light are patterned light having the same brightness distribution (given stereo patterns as indicated in fig. 9(a): “Projection patterns”) but shifted (via said horizontal shifting of fig. 3) from each other with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)).  







Regarding claim 15, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the projection device projects the second patterned light  so that the pattern of the first patterned light and the pattern of the second patterned light are in different positions (via said image shifting of fig. 3(a)) with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)) by an amount equivalent to (said as shown in page 147:3:equation (2): “IR=IC-ID”) one of: (i) a difference (via said equation (4) in page 147:4, left column, subtracting sine functions) between a width (comprised by said angles of the sine functions) of one of the base images (said via figs. 4,5: “Input”, as modified via the combination) in the prescribed direction (said or horizontal as shown in fig. 3(a)) and a width (comprised by said angles of the sine functions) of a high-brightness region (or waveform peaks as shown in fig. 2) in the first patterned light in at least one of the images (forming said light pattern waveform peaks) in the first image pair (said via figs. 4,5: “Input”, as modified via the combination), and (ii) an amount obtained by subtracting a period of the first patterned light in the at least one image from the difference.








Regarding claim 16, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the projection device (said 3D projector of fig. 9) projects the second patterned light so that the pattern of the first patterned light and the pattern of the second patterned light are in different positions (as shown in fig. 3(a):shifted along the horizontal) with respect to the prescribed direction (corresponding to said or horizontal as shown in fig. 3(a)) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) equivalent to one of: 
(i) a width (via fig. 3(b): “Δ cos θ”) of one of the base images (said via figs. 4,5: “Input”, as modified via the combination) in the prescribed direction (said corresponding to said or horizontal as shown in fig. 3(a)), and 
(ii) a difference between the width and the period of the first patterned light in at least one of the images in the first image pair.  








Regarding claim 17, Fukiage as combined teaches the parallax detection device according to claim 13, wherein the instructions further cause the at least processor (said CPU) to operate as: 
an evaluation unit configured to evaluate a period (via equation (24), that is a function of an frequency i, in page 147:11, left column), with respect to the prescribed direction (said or horizontal as shown in fig. 3(a)), of the first patterned light in at least one of the images (forming said light patterns) in the first image pair, and
wherein the projection device (said 3D projector of fig. 9) projects the second patterned light at a position (via a “Projection target” in fig. 9(a)) determined (for said glasses) on the basis of the evaluated period (said equation (24), with said frequency i, in page 147:11, left column).










Regarding claim 18, Fukiage as combined teaches the parallax detection device according to claim 11, wherein the instructions further cause the at least processor (said CPU) to operate as: 
a calculation unit configured to calculate (via said equation (24) in page 147:11, left column) a positional shift amount (via said image shift of fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”) between the first patterned light and the second patterned light in the prescribed direction (said or horizontal as shown in fig. 3(a)) based on at least one of the images in the first image pair (said given “a sequence of image frames”) and at least one of the images in the second image pair (said given “a sequence of image frames”), and determine a length (via fig. 3(b): “Δ cos θ”) of a base image (said via figs. 4,5: “Input”, as modified via the combination) in the prescribed direction (said or horizontal as shown in fig. 3(a)) based on the positional shift amount (via said image shift of fig. 3(a) : “0” to “π” and fig. 3(a): “Amount of phase shift to achieve identical horizontal displacement”).









Regarding claim 19, Fukiage as combined teaches the parallax detection device according to claim 11, 
wherein the projection (RAM) device (said 3D projector of fig. 9) projects the first patterned light and the second patterned light having different wavelength bands (via “RGB color channels”); and 
the obtainment (RAM) unit (for said glasses) obtains the first image (resulting in subband) pair (for said “a sequence of image frames”) and the second image (resulting in subband) pair (for said “a sequence of image frames”) separately (or “separately” via page 147:5, left column, last paragraph:
“The disparity inducer can be computed separately for RGB color channels. Alternatively, considering the minor role of color information in human stereopsis [Howard 2012a; Kingdom and Simmons 1996], one can compute the disparity inducer only in the luminance channel.”).  













REGARDING CLAIM 37, claim 37 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 37. Accordingly, Fukiage as combined teaches a parallax detection method comprising: 
projecting patterned light (via fig. 9(a): “3D Projector”) onto an object (fig. 9(a): “Mona Lisa by Leonardo da Vinci”); 
obtaining an image pair (as indicated in fig. 9(a): “Projection patterns”) having parallax (as indicated in fig. 9(b): “stereo glasses”); 
setting (via said fig. 3(a) shifting an image) a base image in one of the images in the image pair; 
calculating a correlation value (via “W(x)ID(X)” of equation (24) in page 147:11, left column:
“                        
                            
                                
                                    P
                                
                                
                                    L
                                
                            
                            (
                            x
                            )
                            =
                            
                                
                                    W
                                    
                                        
                                            x
                                        
                                    
                                    I
                                
                                
                                    D
                                
                            
                            +
                            0.5
                        
                    					(24)…
where W(x) is a weight function that compensates for the projector’s light attenuation according to the surface albedo of the projection target. As for the details about the geometric and photometric calibration, please refer to [Bimber et al. 2007]. We only computed the disparity inducer in the luminance channel, and thus the projection patterns PL and PR contain luminance alone. The disparity inducer was clipped such that W(x)ID (x) did not exceed the bound [−0.5, 0.5]. Therefore, the projected patterns are fused into a neutral gray pattern when viewed by naked eyes. Although there
are differences in colors and resolutions between a real picture and the projected patterns, the HVS resolves those small dissociations in a way similar to Deformation Lamps [Kawabe et al. 2016], where a motion impression is added to a static object by projecting luminance motion signals. Consequently, viewers with shutter glasses
perceive the natural depth impression added by the light projection, while viewers without glasses can still enjoy the original appearance of the picture. The light projection system proposed here can be used, for example, in an art museum to present additional depth impressions onto existing paintings without causing any conflicts with observers who want to appreciate their original appearances.”)

for a pixel of interest (said eye-angle forming pixel viewed with interest as discussed in the rejection of claim 36) in one of the images of the image pair, using the images of the image pair; and
calculating a parallax amount (or said “PL(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) using the correlation value (said via “W(x)ID(X)”), 
wherein: 
the projecting (said via fig. 9(a): “3D Projector”) includes projecting first patterned light and second patterned light having patterns (via said “light…patterns…are projected”) at positions shifted (resulting in said shifted image along a horizontal) from each other with respect to a prescribed direction (said horizontal via page 147:11:
“4.4 Manipulation of real object’s depth by light projection
An important aspect of Hidden Stereo is that the disparity inducer can be independently presented on a 2D image content. Here we show one such example, where patterns containing only the disparity inducer are projected on the surface of a printed picture using a 3D projector. Figure 9 shows a schematic depiction of the setup. The projector was a commercially available 3D projector with active shutter glasses. Using a printed picture as a cyclopean view image IC, we generated a disparity inducer ID in the way described in Section 3.2 with a manually designed disparity map. The projected left and right patterns (PL and PR) were generated by…”);











the calculating the correlation value (said via “W(x)ID(X)” of equation (24) in page 147:11, left column “                        
                            
                                
                                    P
                                
                                
                                    L
                                
                            
                            (
                            x
                            )
                            =
                            
                                
                                    W
                                    
                                        
                                            x
                                        
                                    
                                    I
                                
                                
                                    D
                                
                            
                            +
                            0.5
                        
                    					(24)”)
 includes: 
calculating a first (via a “stereo…sequence of image frames”) correlation value (said via “W(x)ID(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) based on a first image pair (via a “stereo…sequence of image frames”) obtained while the first patterned light is projected (via said via “light…patterns…are projected”); and 
calculating a second (via a “stereo…sequence of image frames”) correlation value (said via “W(x)ID(X)”) for the pixel of interest (said eye-angle forming pixel viewed with interest) based on a second image pair (said via a “stereo… sequence of image frames”) obtained while the second patterned light is projected (via said via “light…patterns…are projected” via page 147:6, left column:
“3.2.3 Handling dynamic range reduction. Since we limit the maximum disparity such that the weights of the quadrature-phase subbands (i.e., A) do not exceed one, the contrast of the disparity inducer (ID ) does not become significantly high. That said, if a large disparity is added on high-contrast regions in the original image (IC), the intensities of the resulting stereo images (IL, IR) often exceed the original dynamic range. For retaining the entire intensity variation under the display’s dynamic range, a straightforward method is to linearly compress stereo images IL and IR. However,
this inevitably lowers the contrast of the original image contents. Moreover, if the stereo content is a sequence of image frames, all of the frames have to be compressed based on all of their maximum/minimum intensity values to avoid visual flicker.”), 




wherein the calculating the parallax amount (said or “PL(X)”) includes calculating the parallax amount (said or “PL(X)”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest” corresponding to said windowed center pixel involved in said correlation) using the first (said via a “stereo…sequence of image frames” based on said correlation window pyramid levels) correlation value (said via “W(x)ID(X)”) and the second (said via a “stereo…sequence of image frames” based on said correlation window pyramid levels) correlation value (said or “PL(X)”), 
wherein the second patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge, and
wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.








Thus Fukiage does not teach when considered as a whole, as indicated in bold above, the claimed 
A.	“calculating a first correlation value for the pixel of interest based on a first image pair obtained while the first patterned light is projected; and 
calculating a second correlation value for the pixel of interest based on a second image pair obtained while the second patterned light is projected”; and 
B.	“wherein the second patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge.”; and
C.	wherein the parallax calculation using the first and second correlation values results third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and – sides of amounts of movement of the respective reference images.









Accordingly as discussed above regarding representative claim 11, Labati teaches the remaining difference:
A.	calculating a first correlation value (via “a nonnormalized correlation approach”) for the pixel of interest (or “pixels…of interest”) based on a first image pair (via “corresponding pairs of points in the two images” as shown in fig. 6) obtained (via fig. 1: “Camera 2” and “Camera 1”) while the first patterned light is projected (either alternating or exchanging “emitted…green” light or alternating or exchanging “emitted…blue” light); and 
calculating a second correlation value for the pixel of interest based on a second image pair obtained while the second patterned light is projected (as discussed in representative claim 11); and 
B.	wherein the second patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge (as discussed in representative claim 11).








Thus as discussed above in representative claim 11, one of ordinary skill in depth/disparity maps can modify Fukiage’s teaching of said binocular correlation window pyramid with Labati’s teaching of said fig. 6: “window” with red dot in middle via fig. 1: “Camera 1” by:
a)	making Fukiage’s fig. 9(a) comprising the “3D Projector” be as Labati’s fig. 1;
b)	projecting Labati’s alternating or exchanging fixed blue or green edge on the Mona Lisa, such as the end-extremities such as the hands, with respect to a prescribed direction or angle β as indicated in Labati’s fig. 1 showing angle α;
c)	creating correlation window pairs in each stereo image;
d)	obtaining a depth map as shown in Labati’s fig. 7(a)(b);
e)	inserting the depth map into Fukiage’s fig. 4: “Disparity map D”
f)	proceeding as shown in Fukiage’s fig. 4: “Gaussian pyramid GD”; and
g)	recognizing that the modification is predictable or looked forward to because the modification results in a “fast and accurate three-dimensional reconstruction”, making Fukiage’s fig. 4(e): “Reconstruction” fast and accurate, via Labati.





	


Rohaly, as discussed above in the rejection of claim 36, teaches limitation C.
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map, as modified via Labati, be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







REGARDING CLAIM 38, claim 38 is rejected the same as claims 11 and 37. Thus, argument presented in claims 11 and 37 is equally applicable to claim 38. Accordingly, Fukiage as combined above teaches a parallax detection method comprising: 
projecting patterned light (via said 3D projector of fig. 9) onto an object (said Mona Lisa); 
obtaining an image pair having parallax (via said stereo glasses of fig. 9); 
setting a base image (or window) in one of the images in the image pair; 
calculating a correlation value (said weighted upon “X”) for a pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) in one of the images of the image pair, using the images of the image pair; and 
calculating a parallax amount (via said Disparity inducer inducing parallax in said stereo/3D glasses) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”) using the correlation value (said weighted upon “X”), wherein: 
the patterned light (via said 3D projector of fig. 9) is a single patterned light (or “fused…pattern” in the description of fig. 9) in which first sub patterned light (via fig. 9: “Projection patterns”) and second sub patterned light (via fig. 9: “Projection patterns” each shifted horizontally via said fig. 3(a)) are included (via said fusion); 
the first sub patterned light and the second sub patterned light (each shifted horizontally via said fig. 3(a)) are patterned light having positions shifted from each other with respect to a first direction (said horizontal) and a second direction (via fig. 3(a): “vertical”) perpendicular to the first (horizontal) direction; and 

the calculating the correlation value (said weighted upon “X”) includes calculating, as the correlation value (said weighted upon “X”) for the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), the correlation value (said weighted upon “X”) for a (shifted-horizontally) base image (comprised by the correlation window) that is set in one of the images of the image pair so as to include 
(i) the pixel of interest (said via “pixel…in visual angle” comprising “view… with interest”), 
(ii) a region (via said Mona Lisa) in which the first sub patterned light is projected (via said fig. 9: “3D Projector”), and 
(iii) a region (via said Mona Lisa) in which the second sub patterned light is projected (via said fig. 9: “3D Projector” thus inducing said parallax/disparity for said 3D glasses),
wherein the patterned light is projected so that (i.e., with the result or consequence that) an end (said extremity) of a first base image (comprised by said correlation window as represented in fig. 4: “Disparity map D”) having a same position (via said correlation window) as a second base image (via said comprised by said correlation window as represented in fig. 4: “Disparity map D”) overlaps (or coincides) with an image edge, the correlation value includes a first (via “ith level of the steerable pyramid”, pg. 147:5, l. col., 1st full S) correlation (via “binocular cor-relations”, pg. 147:5, l. col., 3rd full S) value (via equation (12) in pg. 147:5 based on the binocular correlations) and a second correlation value (said via equation (12) in pg. 147:5) of the images of the image pair respectively, and
wherein the parallax calculation unit calculates the parallax amount from the correlation value by adding or finding an arithmetic mean of the first and second correlation values.  
Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“a base image that is set in one of images of the image pair”; and
B.	“wherein the patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge”; and
C.		“the correlation value includes a first correlation value and a second correlation value of the images of the image pair respectively, and	
wherein the parallax calculation unit calculates the parallax amount from the correlation value by adding or finding an arithmetic mean of the first and second correlation values”.  










Accordingly as discussed above, Labati teaches:
A.	a base image (via fig. 6(a): “window” with dot in middle) that is set in one of images of the image pair (as shown in the images of fig. 6(a)(b));
B.	wherein the second patterned light is projected (via fig. 1: “Projector”) so that an end (or finger-tip as shown in fig. 1) of a first base image (comprised by fig. 6: “window” with red dot in middle via fig. 1: “Camera 1”) having a same position as a second base image (comprised by fig. 6: “XB” surrounded by “candidate points”) overlaps (or coincides) with an image edge (or “a fixed edge” as an image via section III. B. Pattern projection and acquisition, 2nd paragraph.
Thus as discussed above, one of ordinary skill in depth/disparity maps can modify Fukiage’s teaching of said “binocular correlations…window”, as already modified via the combination, with Labati’s teaching of said fig. 6: “window” with red dot in middle via fig. 1: “Camera 1” by:
a)	making Fukiage’s fig. 9(a) comprising the “3D Projector” be as Labati’s fig. 1;
b)	projecting Labati’s fixed edge on the Mona Lisa;
c)	obtaining a depth map as shown in Labati’s fig. 7(a)(b);
d)	inserting the depth map into Fukiage’s fig. 4: “Disparity map D”; and

e)	recognizing that the modification is predictable or looked forward to because the modification results in a “fast and accurate three-dimensional reconstruction”, making Fukiage’s fig. 4(e): “Reconstruction” fast and accurate, via Labati.





	Rohaly teaches limitation C:
the correlation (via fig. 4:402: “COMBINE CORRELATIONS”) value (via any one of “correlation values”, [0023]: 2nd S, as shown in fig. 5 as any one vertical bars to be combined) includes (or involve as a factor when combining) a first correlation value (represented as one of said vertical bars to be combined) and a second correlation value (represented an another of said vertical bars to be combined) of the images of the image pair (or “a pair…of…two image frames”, [0017], 1st S) respectively (or sequentially via fig. 4:204: “COMPUTE FORWARD CORRELATION” and then fig. 4:210: “COMPUTE REVERSE CORRELATION”), and	
wherein the parallax (via “stereo parallax”, [0020], last S) calculation (via fig. 4:204: “COMPUTE FORWARD CORRELATION”) unit (via said fig. 4:402: “COMBINE CORRELATIONS”) calculates the parallax amount (via fig. 5:602: “+” sign) from the correlation value by adding (said via fig. 5:602: “+” sign) or finding an arithmetic mean (via “averaging”, [0033]:2nd S) of the first and second correlation values.  









Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map, as modified via Labati, be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukiage et al. (Hiding of Phase-Based Stereo Disparity for Ghost-Free Viewing
Without Glasses) in view of Wang et al. (Multicamera phase measuring profilometry for accurate depth measurement) and Labati et al. (Fast 3-D fingertip reconstruction using a single two-view structured light acquisition) and Rohaly (US Patent App. Pub. No.: US 2007/0189637 A1).
REGARDING CLAIM 23, claim 23 is rejected the same as claims 11,36, 37 and 38. Thus, argument presented in claims 11,36, 37 and 38 is equally applicable to claim 23. Accordingly, Fukiage teaches a parallax detection device comprising: 
a projection device (via said 3D projector of fig. 9) that projects patterned light (via said projection of light patterns) onto an object (said grating or Mona Lisa or real object’s surface); 
at least one processor (said CPU); and 
a memory (said RAM) coupled to the at least one processor (said CPU), the memory (said RAM) having instructions that, when executed by the at least one processor (said CPU), cause the at least one processor to operate as: 
an obtainment (RAM) unit configured to obtain (said fig. 5: “Input” or fig. 1:thought-bubble) an image pair (via fig. 4: “Input”) having parallax (or a difference between views via fig.4: “Disparity map” or fig. 5: “Phase difference”) while the projection device (via said 3D projector of fig. 9) is projecting the patterned light onto the object (said grating or Mona Lisa or real object’s surface); 


a correlation calculation (RAM) unit configured to calculate a correlation value (said weighted upon “X”) for a pixel of interest (said retinal-angle pixel of interest) in one of the images of the image pair (said via figs. 4,5: “Input”), using the images of the image pair; and 
a parallax calculation unit configured to calculate a parallax amount (for said glasses) for the pixel of interest (said retinal-angle pixel of interest) using the correlation value (said weighted upon figs. 4,5: “X”), 
wherein the patterned light is a single (via said fused) patterned light in which first sub patterned light (created from fig. 2(c)) and second sub patterned light (created from fig. 2(d) for said projection of light patterns as discussed in the rejection of claim 37, above) are included; 
the first sub patterned light (created from fig. 2(c)) and the second sub patterned light (created from fig. 2(d) for said projection of light patterns as discussed in the rejection of claim 37, above) are patterned light (via said projection of light patterns) having positions shifted (via said horizontal shifting of fig. 3(a)) from each other with respect to a first direction (via fig. 3(a): “from the vertical”) and a second direction (via fig. 3(a): “horizontal displacement”) perpendicular to the first direction (said via fig. 3(a): “from the vertical”); and 





the calculation unit calculates, as the correlation value (said weighted upon figs. 4,5(e): “X”) for the pixel of interest (said retinal-angle pixel of interest as indicated in fig. 1:eye), the correlation value (said weighted upon figs. 4,5(e): “X”) for a base image (representing the Mona Lisa or grating or surface or cyclopean middle image) that is set in one of the images of the image pair so as to include 
(i) the pixel of interest (said retinal-angle pixel of interest as indicated in fig. 1:eye), 
(ii) a region (via said Mona Lisa) in which the first sub patterned light is projected, and 
(iii) a region (via said Mona Lisa) in which the second sub patterned light is projected (via said projection of light patterns),
wherein the patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge, the correlation value includes a first correlation value and a second correlation value of the images of the image pair respectively, and
wherein the parallax calculation unit calculates the parallax amount from the correlation value by adding or finding an arithmetic mean of the first and second correlation values.  





Thus, Fukiage does not teach, as indicated in bold above, the claimed:
A.	“an obtainment unit configured to obtain an image pair having parallax while the projection device is projecting the patterned light onto the object”; 
B.	“a base image that is set in one of the images of the image pair so as to include (i) the pixel of interest”; and
C.	“wherein the patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with an image edge”; and
D.		“the correlation value includes a first correlation value and a second correlation value of the images of the image pair respectively, and
wherein the parallax calculation unit calculates the parallax amount from the correlation value by adding or finding an arithmetic mean of the first and second correlation values”.  










Accordingly, Wang teaches A,B and C:
A.	an obtainment unit (via fig. 1.1: “Camera I” and “Camera II”) configured to obtain an image pair having (finger) parallax (as shown in fig. 1.2 corresponding to “stereo disparities” or stereo differences) while the projection device (fig. 1.1: “Projector”) is projecting the patterned (via fig. 2.1: “Three image patterns”) light (via fig. 1.1: “Projector”) onto the object (fig. 1.1: “Target” via page 3, 2nd paragraph:
“Traditional stereo matching is to find the correspondence of points from two or more planes. Stereo matching has been studied for decades in computer vision, which can be broadly classified into feature based [10], [11], [12] and point based approaches [13] and [14]. Generally speaking, when come to two or more views geometry, the fundamental matrices and epipolar lines [15], [16] can be derived using an external calibration target. The corresponding points from different views must lie on the same epipolar line. That is, stereo matching greatly reduces the search for correspondences. The point correspondences deduce the stereo disparities. Through stereo triangulation, disparities can be converted into coordinates of points in 3D space.”;

B.	a base image (as shown in fig. 3.1 corresponding to fig. 3.1 comprising “pixel centers”) that is set in one of the images of the image pair so as to include (i) the pixel of interest (via page 7, description of fig. 3.2:
“Figure 3.2: An epipolar line goes through the space between four image pixel 
centers. The real number valued matched point on the epipolar line divides the space into 4 rectangular regions, with normalized areas of 1s , 2 s , 3 s , and 4 s , as 1s +
2 s + 3 s + 4 s = 1.”)

; and





C.	wherein the patterned light is projected (via fig. 1.1: “Projector”) so that an end of a first base image (said as shown in fig. 3.1 corresponding to fig. 3.1 comprising “pixel centers”) having a same position as a second base image (via fig. 1.1: “Camera II”) overlaps (or coincides as indicated in fig. 1.3 so as to “project…the…pattern onto the…Surface”) with an image edge (via “stripes” comprising an “edge…as distinguished from the middle” via:

















page 1:
“1.	INTRODUCTION
Structured light illumination (SLI) [1] employs the projection of a group of designed light patterns onto the surface of target. By the reflected illumination of the target, the depth information would be computed. The structured illumination could be spots, stripes or some other geometric patterns, as long as the depth information can be extracted from the reflected illumination. As one of the most accurate non-contact 3D surface measuring techniques, SLI has many industrial and scientific applications [1], including 3D conferencing [2], IC mounting on circuit board, and quality control [3]. Compared to some passive 3D information acquisition techniques such as stereo vision [19], shape from x [20], SLI can easily overcome the reconstruction ambiguities around surface discontinuities via the active scanning, and obtain accurate depth information through the camera-projector triangulation.”

wherein “stripes” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR STRIPE (1 OF 2)
stripe1
noun
1	a relatively long band of distinctive colour or texture that differs from the surrounding material or background

wherein “band” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BAND (2 OF 3)
band2
noun
3	a stripe of contrasting colour or texture: See also chromosome band

where “contrasting” is defined:
BRITISH DICTIONARY DEFINITIONS FOR CONTRAST
contrast
4	(in painting) the effect of the juxtaposition of different colours, tones, etc

wherein “juxtaposition” is defined:
juxtaposition
noun
1	an act or instance of placing close together or side by side, especially for comparison or contrast.

wherein “side” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SIDE
side
noun
9	the area at the edge of a room, road, etc, as distinguished from the middle

; and
page 2:
“Figure 1.3: 3D surfaces after projecting the spots pattern onto the finger. Surfaces (a) and (b) are reconstructed from the camera I and II respectively. The spots are represented by the dark dots. Surface (c) is obtained by merging the surfaces (a) and (b) in 3D without any processing. Surface (d) is a zoomed part of the surface (c), which illustrates the mismatching of points.”).

Thus, said one of ordinary skill in the art of projectors and paintings including image disparity or parallax can modify the combination of Fukiage’s said fig. 5: “Original stereo pair” with Wang’s teaching of said fig. 1.1: “Camera I” and “Camera II” by:
a)	projecting the three image patterns at 0,45 and 90 degrees on said painting of Mona Lisa; 
b)	capture stereo images of the projection;
c)	matching points along epiplor lines in each stereo image;
d)	determining disparities based on the matching;
d)	projecting disparity induced patterns on said painting of Mona Lisa based on said determined disparities;	
f)	using AR/VR 3D glasses creating said thought-bubble; and
h)	recognizing that the combination is predictable or looked forward to because Wang’s teaching of said fig. 1.1: “Camera I” and “Camera II” “greatly reduces the search for correspondences” (Wang, cited above) via epipolar lines (Wang:fig. 3.1: “Epipolar Line”) and obtains “accurate depth information through the camera-projector triangulation” and thus an accurate perceived depth via said 3D glasses via Wang, page 1: Introduction, 1st paragraph:



“Structured light illumination (SLI) [1] employs the projection of a group of designed light patterns onto the surface of target. By the reflected illumination of the target, the depth information would be computed. The structured illumination could be spots, stripes or some other geometric patterns, as long as the depth information can be extracted from the reflected illumination. As one of the most accurate non-contact 3D surface measuring techniques, SLI has many industrial and scientific applications [1], including 3D conferencing [2], IC mounting on circuit board, and quality control [3]. Compared to some passive 3D information acquisition techniques such as stereo vision [19], shape from x [20], SLI can easily overcome the reconstruction ambiguities around surface discontinuities via the active scanning, and obtain accurate depth information through the camera-projector triangulation.”

	
















	Accordingly as discussed above in the rejection of claim 11, Labati teaches the limitations:
A.	“an obtainment unit configured to obtain an image pair having parallax while the projection device is projecting the patterned light onto the object”; 
B.	a base image (comprised by fig. 6: “window” with red dot in middle via fig. 1: “Camera 1”) that is set in one of the images of the image pair so as to include (i) the pixel of interest; and
C.	wherein the patterned light is projected (via fig. 1: “Projector”) so that an end (or finger-tip as shown in fig. 1) of a first base image (comprised by fig. 6: “window” with red dot in middle via fig. 1: “Camera 1”) having a same position as a second base image (comprised by fig. 6: “XB” surrounded by “candidate points”) overlaps (or coincides) with an image edge (or “a fixed edge” as an image via section III. B. Pattern projection and acquisition, 2nd paragraph.










Thus as discussed above in the rejection of claim 11, one of ordinary skill in depth/disparity maps can modify Fukiage’s teaching of said fig. 5: “Original stereo pair”, as already modified via the combination, with Labati’s teaching of said fig. 6: “window” with red dot in middle via fig. 1: “Camera 1” by:
a)	making Fukiage’s fig. 9(a) comprising the “3D Projector”, as already modified via the combination of Wang, be instead as Labati’s fig. 1;
b)	projecting Labati’s fixed edge on the Mona Lisa;
c)	obtaining a depth map as shown in Labati’s fig. 7(a)(b) by moving window;
d)	inserting the depth map into Fukiage’s fig. 4: “Disparity map D”; and
e)	recognizing that the modification is predictable or looked forward to because the modification results in a “fast and accurate three-dimensional reconstruction”, making Fukiage’s fig. 4(e): “Reconstruction” fast and accurate, via Labati.











Rohaly teaches, as discussed in the rejection of claim 38, limitation D:
Thus, as discussed in the rejection of claim 36, one of ordinary skill in the art of correlation and disparity as evidenced in Rohaly can modify Fukiage’s said “disparity map from binocular correlations” at each level of fig. 4: “Gaussian pyramid GD” with Rohaly’s teaching of said “motion”, [0016]: 2nd S: represented in fig. 1:112: motion-arrows by:
a)	making the disparity map, as modified via Labati, be as said “motion” arrows; 
b)	making Fukiage’s teaching of “our basic algorithm that synthesizes a…disparity map” (Fukiage, pg. 147:2, l. col., 1st full para, 7th S) call Rohaly’s algorithms of figures 2-4 and 6 upon synthesis of the disparity map; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “employed to improve detection of image disparities with sub-pixel accuracy relative to a conventional technique that employs only forward correlation”, Rohaly, [0041]: 1st S, and is used to “provide for improved correlation of image data for…stereo vision systems…to resolve multiple images into three-dimensional data”, Rohaly, [0049], 1st and 2nd Ss.







Regarding claim 24, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed above) are periodic (via said fig. 3(a) that performs a phase shift) light (via said 3D projector of fig. 9) in which high-brightness regions (or peaks as shown in fig. 2’s waveforms) and low-brightness regions (or valleys in fig. 2’s waveforms) repeat (via a cycle) in an alternating manner (via “frequency ω”) in the first direction (said via fig. 3(a): “from the vertical” via page 147:4, left column, section 3.1: “Disparity manipulation by adding a quadrature-phase component”, 2nd paragraph:
“For the sake of simplicity, let us begin with a simple 1D case where we want to displace a vertical grating whose intensity profile is a sinusoidal wave with frequency ω by the size of disparity, d. When a quadrature-phase-shifted component is added to the original wave, the resultant composited wave is obtained as follows:..”).  

Regarding claim 25, Fukiage as combined teaches the parallax detection device according to claim 24, wherein the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed above) are light in which patterned light having the same brightness distribution (“Since the patterns are identical”) are shifted (via said fig. 3(a)) from each other in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement” via page 147:11: description of fig. 9:
“Fig. 9. Light projection system to give depth impressions to a real object. (a)The disparity-inducer patterns are presented on the target painting (Mona Lisa by Leonardo da Vinci) from a 3D projector. (b) The projection patterns visible only through stereo glasses. Since the patterns are identical except for contrast polarity, they are fused into a neutral gray pattern when viewed without stereo glasses (see the regions outside of the glasses in the images)”).  


Regarding claim 26, Fukiage as combined teaches the parallax detection device according to claim 24, 
wherein the projection device projects the patterned light (via said projection of light patterns as discussed above) so that the first sub patterned light and the second sub patterned light are at different positions (via said image shifting of fig. 3(a)) in the first direction (said via fig. 3(a): “from the vertical”) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift”) equivalent to one of 
a difference between a width of a base image in the first direction and a width (via said equation (4), in page 147:4, left column, that subtracts angles comprising a width), in the first direction, of the high-brightness region (said or peaks as shown in fig. 2’s waveforms) of the first sub patterned light (via said projection of light patterns as discussed above) in at least one of the images (forming said projection patterns) in the image pair (via figs. 4,5: “Input”), and 
an amount obtained by subtracting the period, in the first direction, of the first sub patterned light in the at least one image from the difference.  






Regarding claim 27, Fukiage as combined teaches the parallax detection device according to claim 24, wherein the projection device projects the patterned light so that the first sub patterned light and the second sub patterned light (via said projection of light patterns as discussed above) are at different positions (via said image shifting of fig. 3(a)) in the first direction (said via fig. 3(a): “from the vertical”) by an amount (via fig. 3(a): “0” to “π” and fig. 3(a): “Amount of phase shift”) equivalent to one of 
a width (via fig. 3(b): “Δcosθ”) of a base image (representing the Mona Lisa or grating) in the first direction (said via fig. 3(a): “from the vertical”), and 
a difference between the stated width and the period, in the first direction, of the first sub patterned light in at least one of the images in the image pair.  
Regarding 28, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the first sub patterned light and the second sub patterned light are light (via said projection of light patterns as discussed above) having the same period (via said “Since the patterns are identical”, cited in the rejection of claim 25, above) in the second direction (said via fig. 3(a): “horizontal displacement”).  







Regarding claim 29, Fukiage as combined teaches the parallax detection device according to claim 28, wherein a length (via fig. 3(b): “Δcosθ”) of a base image (said via fig. 4,5: “Input”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) in the second direction (said via fig. 3(a): “horizontal displacement”) is a length (said via fig. 3(b): “Δ cos θ”) equivalent to an integral (via fig. 1: “Physically-fused 2D scene” and fig. 9: description thereof: “patterns…fused”) multiple (said via fig. 3(b): “Δ cos θ”: “Δ” is multiplied by “cos θ”) of the periods of the first sub patterned light and the second sub patterned light (said via said projection of light patterns as discussed above) in the second direction (said via fig. 3(a): “horizontal displacement”).  













Regarding claim 30, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the instructions further cause the at least processor (said CPU) to operate as: 
an evaluation (CPU) unit configured to evaluate 
the period (via said freq. equation (24) in page 147:11, left column), in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light (said via said projection of light patterns as discussed above) in at least one of
the images (forming said light patterns) in the image pair (said via fig. 4:
“Input”, as modified via the combination), or 
a difference between the positions, in the first direction, of the first sub
patterned light and the second sub patterned light in the at least one image, and
determine a length (said via fig. 3(b): “Δ cos θ”) of a base image (said representing the Mona Lisa or grating or surface) in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement”) based on a period (said via equation (24) in page 147:11, left column) or the positions.  






Regarding claim 31, Fukiage as combined teaches the parallax detection device according to claim 23, wherein the instructions further cause the at least one processor (said CPU) to operate as: 
an evaluation (CPU) unit configured to evaluate the period (said via equation (24) in page 147:11, left column), in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light (said via said projection of light patterns as discussed above) in at least one of
the images in the image pair (said via figs. 4,5: “Input”, as modified via the combination), or 
a difference between the positions, in the first direction (said via fig. 3(a): “from the vertical”), of the first sub patterned light and the second sub patterned light in the at least one image, 
wherein the projection (CPU) device (via said 3D projector of fig. 9) projects the patterned light (said via said projection of light patterns as discussed above) having corrected the periods and positions (via a “correct…phase difference”) of the first sub patterned light and the second sub patterned light (said via said projection of light patterns as above) based on the evaluated period (said via equation (24) in page 147:11, left column) or position difference, and a length (said via fig. 3(b): “Δ cos θ”) of a base image (said via fig. 4,5: “Input”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) in the first direction (said via fig. 3(a): “from the vertical”) and the second direction (said via fig. 3(a): “horizontal displacement” via page 147:6, right column, 2nd full paragraph:

“Figure 5 shows an overview of the process for transforming a standard stereo pair into the Hidden Stereo format. Let IL′ and IR′ represent an input stereo pair. Since we use the left image as a cyclopean view image, IC = IL ′. First, we compute the phase difference between IL ′ and IR′, following the approach presented in [Didyk et al. 2013]. We decompose an input stereo pair into complex steerable pyramids, giving SL ′
i,j (x) and SR′ i,j (x). Then, we compute the phase difference δi,j (x) between each of the corresponding complex coefficient pairs. As was done in [Didyk et al. 2013], we correct the phase difference to twice the phase difference in the level below as
δi,j (x) = 2δi−1,j (x) (20)
whenever the absolute phase difference in the level below exceeds π/2.”).  

Regarding claim 32, Fukiage as combined teaches the parallax detection device according to claim 23, 
wherein the correlation calculation unit sets (via said shifting of fig. 3(a)) a referred (sub-band) image (said via figs. 4,5: “Input”, as modified via the combination) in the other of the images in the image pair (said via figs 4,5: “Input”, as modified via the combination), and calculates, as the correlation value (via said via figs. 4,5: “Input”, as modified via the combination) for the pixel of interest (via said retinal pixel of interest), a correlation value (resulting in said weighted upon figs. 4,5(e): “X”) between a base image (said via figs. 4,5: “Input”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) and the referred (said sub-band) image (said via figs. 4,5: “Input”, as modified via the combination, corresponding to said representing the Mona Lisa or grating or surface) while moving (via said via figs. 4,5: “Input”, as modified via the combination: window movement, corresponding to said representing the Mona Lisa or grating or surface corresponding to said shifting of fig. 3(a)) the position of the referred (sub-band) image (said via fig. 4: “Input”, as modified via the combination) in the first direction (said via fig. 4,5: “Input”, as modified via the combination, corresponding to said via fig. 3(a): “from the vertical”).  

Suggestions
Applicant’s disclosure states, emphasis added:
“[0005] However, when measuring distance using an image captured while projecting patterned light, calculating the parallax amount in a state where a region where the pixel values in the captured image vary drastically (boundary parts between bright regions and dark regions of the projected pattern) overlaps with an end part of the base image will result in error arising in the calculated parallax amount. In this case, the error that has arisen in the parallax amount will also result in error arising in the distance information found by converting the parallax amount. This error is particularly marked when measuring the distance by projecting patterned light having periodicity, such as a line pattern in which high-brightness regions and low-brightness regions are arranged in an alternating manner. Such calculation error in the parallax amount can arise in a similar manner when finding the parallax amount using a captured image of an object that has a pattern with periodicity.”

Applicant’s disclosure of figures 5D and 5E is the solution to applicant’s disclosed “error”. Claim 11 does not claim setting the second base image, fig. 5D:506 (see Suggested claim 11, below). Thus, the lack of setting a base image in claim 11 is an indication of obviousness. 
In contrast, said Labati (Fast 3-D fingertip reconstruction using a single two-view structured light acquisition) sets or centers a window according to a pixel, as shown in fig. 6:left: “window”, rather than setting the window according to the square edges of the checkerboard pattern. To interpret setting the window in the edges of the squares of the checkerboard is hindsight reconstruction of applicant’s disclosure.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.






11. (Suggested with 35 USC 112(a) support) A parallax detection device comprising: 

a projection device that projects patterned light onto an object; 

at least one processor; and 

a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, cause the at least one processor to operate as: 

an obtainment unit configured to obtain an image pair having parallax; 

a correlation calculation unit configured to calculate a correlation value for a pixel of interest in one of the images of the image pair, using the images of the image pair; and 

a parallax calculation unit configured to calculate a parallax amount for the pixel of interest using the correlation value, 

wherein the projection device projects first patterned light and second patterned light having patterns at positions shifted from each other with respect to a prescribed direction; 

the correlation calculation unit: 

calculates s for the pixel of interest based on a first image pair obtained by the obtainment unit while the projection device is projecting the first patterned light to the object , and 

calculates s for the pixel of interest based on a second image pair obtained by the obtainment unit while the projection device is projecting the second patterned light to the objects, 

wherein the parallax calculation unit calculates the parallax amount for the pixel of interest using the first correlation values and the second correlation values, 

wherein the second patterned light is projected so that an end of a first base image having a same position as a second base image overlaps with a projected image edge from the projection device,

wherein the second base image is set so that an end of the second image overlaps the projected image edge (35 USC 112(a) support: [0072]: “the second base image may be set so that the left end of the second base image overlaps with the image edge”: fig. 5D:second base image 506 overlaps image edge 504),

wherein the first correlation values and the second correlation values are calculated with respect for different amounts of movement of a reference image, and 

wherein the parallax calculation using the first and second correlation values results in third correlation values, the third correlation values cancel the asymmetry of the first correlation values and the second correlation values with respect to + and - sides of amounts movement of the respective reference images.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667